Filed 02/05/20                                                                      Case 20-10402                                                                    Doc 1


        United States Bankruptcy Court for the:
                                                                                                                         FILED
        Eastern District of California
                                  0/111—
                                                                                                                     FEB 05 2020                   10
        Case number (If known):            10402             .
                                                                         Chapter you are filing under:
                                                                                                                     STATES BANIUPTCY MW
                                                                         lid   Chapter 7
                                                                         U Chapter 11
                                                                         U Chapter 12                                     00            U   Check if this is an
                                                                         U Chapter 13
                                                                                                                                            amended filing


    Official Form 101
    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                      ivii

     The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
    joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
    the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
     Debtor 2 to distinguish between them. In Joint cases, one of the spouses must report Information as Debtor I and the other as Debtor 2. The
    same person must be Debtor I in all of the forms.
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (If known). Answer every question.


   •              Identify Yourself

                                            About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
          Your full name
          Write the name that is on your
          government-issued picture
                                            Edgar
                                            First name                                                     First name
          identification (for example,
          your drivers license or           J.
          passport).                        Middle name                                                    Middle name

          Bring your picture                Alvarenga
          identification to your meeting    Last name                                                      Last name
          with the trustee.
                                            Suffix (Sr., Jr., II, III)                                     Suffix (Sr., Jr., II, Ill)




          All other names you
          have used in the last 8                 name                                                     First name
          years
          Include your married or           Middle name                                                    Middle name
          maiden names.
                                            Last name                                                      Last name



                                            First name                                                     First name


                                            Middle name                                                    Middle name


                                            Last name                                                      Last name




          Only the last 4 digits of
          your Social Security              °°        -          - ---- ---- ---             Z             )°oc - ) 0( -
          number or federal                 OR                                                             OR
          Individual Taxpayer
          Identification number             9 xx -               --                                                  -          -
          (ITIN)

       Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                    page 1
Filed 02/05/20                                                                  Case 20-10402                                                                                   Doc 1

    Debtor 1        Edgar            J.                    Alvarenga                                         Case number (if kflowrr)______________________________________
                    First Name   Middle Name                Last Name




                                               About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):


    4.    Any business names
          and Employer                                I have not used any business names or EINs                  U       I have not used any business names or EINs.
          Identification Numbers
          (EIN) you have used in
          the last 8 years                     Business name                                                      Business name

          Include trade names and
          doing business as names              Business name                                                      Business name



                                               EIN                                                                EIN



                                               EIN                                                                EIN




    5. Where you live                                                                                             If Debtor 2 lives at a different address:



                                               141 Real Road
                                               Number          Street                                             Number           Street




                                               Bakersfield                               CA       93309
                                               City                                     State    ZIP Code         City                                      State    ZIP Code

                                               Kern
                                               County                                                             County


                                               If your mailing address is different from the one                   If Debtor 2's mailing address is different from
                                               above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                               any notices to you at this mailing address.                        any notices to this mailing address.



                                               Number          Street                                              Number          Street



                                               P.O. Box                                                            P.O. Box



                                               City                                     State     ZIP Code         City                                     State    ZIP Code




    6. Why you are choosing                    Check one:                                                         Check one:
       this district to file for
          bankruptcy                                  Over the last 180 days before filing this petition,          U      Over the last 180 days before filing this petition,
                                                      I have lived in this district longer than in any                    I have lived in this district longer than in any
                                                      other district.                                                     other district.

                                               U      I have another reason. Explain.                              U      I have another reason. Explain.
                                                      (See 28 U.S.C. § 1408.)                                             (See 28 U.S.C. § 1408.)




         Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                           page 2
Filed 02/05/20                                                            Case 20-10402                                                                         Doc 1

    Debtor 1     Edaar            J.                  Alvarencia                                       Case number (if known)__________________________
                 Flist Name   Middle Name             Last Name




    IFTW        Tell the Court About Your Bankruptcy Case


        The chapter of the                  Check one. (For a brief description of each, see Notice Required by 11 U. S.C. § 342(b) for Individuals Filing
        Bankruptcy Code you                 for Bankruptcy ( Form 2010)). Also, go to the top of page 1 and check the appropriate box.
        are choosing to file
                                             i Chapter 7
        under
                                            U    Chapter 11

                                            Li   Chapter 12

                                            U    Chapter 13


        How you will pay the fee            U I will pay the entire fee when I file my petition. Please check with the derk's office in your
                                                 local court for more details about how you may pay. Typically, if you are paying the fee
                                                 yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                 submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                 with a pre-pnnted address.

                                            U    I need to pay the fee in installments. If you choose this option, sign and attach the
                                                 Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                                 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                 By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                 less than 150% of the official poverty line that applies to your family size and you are unable to
                                                 pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                 Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



        Have you filed for                  ONO
        bankruptcy within the
        last 8 years?                       U Yes. District                                     When                    Case number
                                                                                                       MM! DD/YYYY

                                                       District                                 When                    Case number
                                                                                                       MM! DD/YYYY

                                                       District                                 When                    Case number
                                                                                                       MM! DD!YYYY



    10. Are any bankruptcy                  0    No
        cases pending or being
        fled by a spouse who is U Yes. Debtor                                                                           Relationship to you
        not filing this case with Disthct                                                       When                    Case number, if known____________________
        you, or by a business                                                                          MM!DD IYYYY
        partner, or by an
        affiliate?
                                                       Debtor                                                           Relationship to you
                                                       District                                 When                    Case number, if known____________________
                                                                                                       MM / DD I YYYY



    ii. Do you rent your                    U No.      Go to line 12.
        residence?                          0 Yes. Has your landlord obtained an eviction judgment against you?
                                                            No. Go to line 12.
                                                       U Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                            part of this bankruptcy petition.




      Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
Filed 02/05/20                                                                 Case 20-10402                                                                     Doc 1

    Debtor 1       Edgar                 J.                Alvarenga                                         Case numberirknaas,)___________________________
                  First Name        Middle Name            Last Name




                Report About Any Businesses You Own as a Sole Proprietor


    12. Are you a sole proprietor                    No. Go to Part 4.
        of any full- or part-time
        business?                                 U Yes. Name and location of business
        A sole proprietorship is a
        business you operate as an
                                                          Name of business, if any
        individual, and is not a
        separate legal entity such as
        a corporation, partnership, or
        LLC.
        If you have more than one
        sole proprietorship, use a
        separate sheet and attach it
        to this petition.
                                                                                                                   State        ZIP Code


                                                          Check the appmpnate box to describe your business:

                                                          U   Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                          U   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))
                                                          U   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                          U   Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                          U   None of the above


    13. Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
        Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
        Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 11 16(1)(B).
        are you a small business
        debtor?
                                                  93 No. I am not filing under Chapter 11.
        For a definition of small
        business debtor, see                      U No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
        11 U.S.C. § 101(51D).                             the Bankruptcy Code.

                                                  U Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                          Bankruptcy Code.


   •1           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


    14. Do you own or have any                       No
        property that poses or is
        alleged to pose a threat                  U Yes. What is the hazard?
        of imminent and
        identifiable hazard to
        public health or safety?
        Or do you own any
        property that needs
                                                            If immediate attention is needed, why is it needed?
        immediate attention?
        For example, do you own
        perishable goods, or livestock
        that must be fed, or a building
        thatneeds urgent repairs?
                                                            Where is the property?
                                                                                                    Street




                                                                                     City                                           State      ZIP Code


      Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
Filed 02/05/20                                                               Case 20-10402                                                                                  Doc 1

    Debtor 1       Edaar              J.                 Alvarenaa                                           Case number
                  Flrst Name     Middle Name             Last Name




   •   TL- Explain Your Efforts to Receive a Briefing About Credit Counseling

                                               About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
    15. Tell the court whether
        you have received a
        briefing about credit                  You must check one:                                                 You must check one:
        counseling.
                                                   I received a briefing from an approved credit                   U   I received a briefing from an approved credit
                                                   counseling agency within the 180 days before                        counseling agency within the 180 days before I
        The law requires that you                  filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
        receive a briefing about credit            -certificate of completion.                                         certificate of completion.
        counseling before you file for
                                                   Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
        bankruptcy. You must
                                                   plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
        truthfully check one of the
        following choices. If you                                                                                  U
        cannot do so, you are not
                                               U   I received a briefing from an approved credit                       I received a briefing from an approved credit
                                                   counseling agency within the 180 days before I                      counseling agency within the 180 days before I
        eligible to file.                          filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                   certificate of completion.                                          certificate of completion.
        If you file anyway, the court              Within 14 days after you file this bankruptcy petition,             Within 14 days after you file this bankruptcy petition,
        can dismiss your case, you                                                                                     you MUST -file a copy of the -certificate and payment
                                                   you MUST file a copy of the certificate and payment
        will lose whatever filing fee                                                                                  plan, if any.
                                                   plan, it any.
        you paid, and your creditors
        can begin collection activities        U- I certify that I asked for credit counseling                     U   I certify that I asked for credit counseling
        again.                                     services from an approved agency, but was                           services from an approved agency, but was
                                                   unable to obtain those services during the 7                        -unable to obtain those services during the 7
                                                   days after I made my request, and exigent                           days after I made my request, and exigent
                                                   circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                   of the requirement.                    -                            of the requirement.

                                                   To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                   requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                   what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                   you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                   bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                   required you to file this case.                                     required you to file this case.

                                                   Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                   dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                   briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                   If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                   still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                   You must file a certificate from the approved                       You must file a certificate from the approved
                                                   agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                   developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                   may be dismissed.                                                   may be dismissed.
                                                   Any extension of-the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                   only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                   days.                                                               days.

                                               U   I am not required to receive a briefing about                   U   I am not required to receive a briefing about
                                                   credit counseling because of:                                       credit counseling because of:

                                                   U   Incapacity.    I have a mental illness or a mental              U   Incapacity.    I have a mental illness or a mental
                                                                      deficiency that makes me                                            deficiency that makes me
                                                                      incapable of realizing or making                                    incapable of realizing or making
                                                                      rational decisions about finances.                                  rational decisions about finances.

                                                   U   Disability.    My physical disability causes me                 U   Disability.    My physical disability causes me
                                                                      to be unable to participate in a                                    to be unable to participate in a
                                                                      briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                      through the internet, even after I                                  through the internet, even after I
                                                                      reasonably tried to do so.                                          reasonably tried to do so.

                                                   U   Active duty. I am currently on active military                  U   Active duty. lam currently on active military
                                                                    duty in a military combat zone.                                     duty in a military combat zone.

                                                   If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                   briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                   motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




       Official form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
Filed 02/05/20                                                                Case 20-10402                                                                       Doc 1

    Debtor 1      Ediar             J.                   Alvarenqa                                      Case number
                 First Name   Middle Name                Last Name




   UTI Answer These Questions for Reporting Purposes

                                                  Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    16. What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose."
        you have?
                                                  U     NoGoto line 16b.
                                                   3    Yes. Go to line 17.

                                                  Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                  money for a business or investment or through the operation of the business or investment.

                                                   U    No. Go to line 16c.
                                                   U    Yes. Goto line 17.

                                            1 6c. State the type of debts you owe that are not consumer debts or business debts.



        Are you filing under
        Chapter 7?                          U    No. I am not filing under Chapter 7. Go to line 18.

        Do you estimate that after               Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
        any exempt property is                        administrative expenses are paid that funds will be available to distribute to unsecured creditors?
        excluded and                                        No
        administrative expenses
        are paid that funds will be                     U   Yes
        available for distribution
        to unsecured creditors?

        How many creditors do               ZI   1-49                              LI   1,000-5,000                            U   25,001 -50,000
        you estimate that you               U    50-99                             U    5,001-10,000                           U   50,001-100,000
        owe?                                U    100-199                           U    10,001-25,000                          U   More than 100,000
                                            U    200-999

        How much do you                     0    $0-550,000                        U    $1,000,001-$10 million                 U   $500,000,001-$i billion
        estimate your assetsto              U    $50,001-$1 00,000                 U    $10,000,001450 million                 U   $1,000,000,001-$10 billion
        be worth?                           U    $100,001-$500,000                 U    $50,000,001-$100 million               U   $10,000,000,001-$50 billion
                                            U    $500,001-s1 million               U    $100,000,001-$500 million              U   More than $50 billion

        How much do you                          10-$50,000                        U    $1,000,001410 million                  U   $500,000,001-$i billion
        estimate your liabilities                $50,0014100,000                   U    $10,000,001 -$50 million               U   $1,000,000,001-$10 billion
        to be?                              U     $i00,001-$500,000                U $50,000,001-$100 million                  U $10,000,000,001-$50 billion
                                            U    $500,001-$1 million               U $100,000,001-$500 million                 U More than $50 billion
   •17         Sign Below

                                            I have examined this petition, and I declare under penalty of perjury that the information provided is true and
    For you                                 correct.

                                            If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                            of title ii, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                            under Chapter 7.
                                            If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                            this document, I have obtained and read the notice required by ii U.S.C. § 342(b).

                                            I request relief in accordance with the chapter of title ii, United States Code, specified in this petition.

                                            I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                            with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                            18 U.S.0 §§ 152, 1341, 1519, and 3571.



                                                   ignature of Debtor 1                                          Signature of Debtor 2

                                                  Executed on__csZ 272?                                          Executed on
                                                           MM I DD /YYYY                                                       MM! Lit)    IYYYY



      Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                     page 6
Filed 02/05/20                                                           Case 20-10402                                                               Doc 1

    Debtor 1      Edgar           J.                Alvarenga                                   Case number (if   known)________________________
                 First Name   Middle Name            Last Name




    For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
    bankruptcy without an                   should understand that many people find it extremely difficult to represent
    attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                            consequences, you are strongly urged to hire a qualified attorney.
    If you are represented by
    an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
    need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                            dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                            hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                            firm if your case is selected for audit. If that happens, you could lose your right to file another
                                            case, or you may lose protections, including the benefit of the automatic stay.

                                            You must list all your property and debts in the schedules that you are required to file with the
                                            court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                            in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                            property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                            also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                            case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                            cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                            Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                            If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                            hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                            successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                            Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                            be familiar with any state exemption laws that apply.

                                            Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                            consequences?
                                            UNo
                                                Yes

                                            Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                            inaccurate or incomplete, you could be fined or imprisoned?
                                            UNo
                                                Yes

                                            Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                No
                                            U   Yes. Name of Person
                                                     Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                            By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                            have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                            attorney may cause me to lose my rights or property if I do not properly handle the case.




                                                   nature of Debtor 1                                    Signature of Debtor 2

                                            Date                                                         Date
                                                                 MM/DD   /YYYY                                            MM! DD/YYYY

                                            Contact phone                                                Contact phone

                                            Cell phone                                                   Cell phone

                                            Email address                                                Email address



      Official Form 101                              Voluntary Petition for Indlviduals Filing for Bankruptcy                               page 8
Filed 02/05/20                                     Case 20-10402                                                                  Doc 1




                                                           Certificate Number: 1 5725-CAE-CC-0340 14696

                                                         1111111 DhllIl Il I III 11111111111 IIIIIhIII 111111111 111111111 li i
                                                                               1 5725-CAE-CC-0340 14696




                               CERTIFiCATE OF COUNSELING


           I CERTIFY that on January 28, 2020, at 5:35 o'clock PM EST, Edgar Alvarenga
           received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
           to provide credit counseling in the Eastern District of California, an individual [or
           group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
           A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
           copy of the debt repayment plan is attached to this certificate.
           This counseling session was conducted by internet.




           Date: January 28, 2020                          By:        /s/Ambar Vasguez


                                                           Name: Ambar Vasguez


                                                           Title: Issuer




           * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
           Code are required to file with the United States Bankruptcy Court a completed certificate of
           counseling from the nonprofit budget and credit counseling agency that provided the individual
           the counseling services and a copy of the debt repayment plan, if any, developed through the
           credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Filed 02/05/20                                                                              Case 20-10402                                                                                                       Doc 1



       Debtor 1          Edgar                                 J.                          Alvarenga
                           Flist Name                      Mstdle Name                      Last Name                                                                                                      3.



       Debtor 2
       (Spouse, if filing) First Name                      Mstdle Name                      Last Name


       United States Bankruptcy Court for the:

       Case number _____________________________________                                                                                                                               U Check if this i an
                           (If known)                                                                                                                                                      amended filing




    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                         12115

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.


   •i                Summarize Your Assets


                                                                                                                                                                                   Your assets
                                                                                                                                                                                   Value of what you own
    1. Schedule A/B: Property (Official Form 1 O6NB)
                                                                                                                                                                                       $               0.00
          la. Copy line 55, Total real estate, from SchéduleA/B ..........................................................................................................


          lb. Copy line 62, Total personal property, from Schedule A/B ................. ....................................................... .......................               $       15,600.00

          ic. Copy line 63, Total of all property on Schedule A/B ..........................................................................................................
                                                                                                                                                                               I       $       15,600.00


   • ThW              Summarize Your Liabilities



                                                                                                                                                                                    Your liabilities
                                                                                                                                                                                    Amount you owe
    2. Schedule Dr Creditors Who Have Claims Secured by Property (Official Form 1 06D)
          2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............                                              $         3,31500

    3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                       $               0.00
               Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF............................................

               Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF .......................................
                                                                                                                                                                                    + $        63,600.00


                                                                                                                                              Yourtotal liabilities                    $       66,915.00


   •                  Summarize Your Income and Expenses


    4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                       $         3 339 19
          Copy your combined monthly income from line 12 of Schedule I ......................................................... .................................

    5. Schedule J: Your Expenses (Official Form 1 06J)
          Copy your monthly expenses from line 22c of Schedule J ....................................................................................................                  $         3,294.00




    Official Form 1 O6Sum                                  Summary of Your Assets and Liabilities and Certain Statistical Information                                                        page 1 of 2
Filed 02/05/20                                                               Case 20-10402                                                                                 Doc 1
     Debtor 1          Edgar                            J.                 Alvarenga                      Case number   enown)______________________________
                       First Name         Mktdle Name        Last Name




   •I                 Answer These Questions for Administrative and Statistical Records


         Are you filing for bankruptcy under-Chapters 7, ii, or 13?

         U      No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.                   -
                Yes


        What kind of debt do you have?

         - Your debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal,
             family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             - this form to the court with your other schedules.



         From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
         Form 122A-1 -Line 11; OR, Form 122B Line 11; OR, Form 122C-1 -Line 14.                                                              $           3,339.19




         Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                                 Total claim


           From Part 4 on Schedule &7, copy - the following:



                Domestic support obligations (Copy line 6a.)                                                     $                0.00


                Taxes and certain other debts you owe the government. (Copy line 6b.)                            $                0.00

                Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                  $_0.00                      -                    -:


                Student loans. (Copy line 6f.)                                                                   $_0.00

                Obligations arising out of a separation agreement or divorce that you did not report as          $0.00
                priority claims. (Copy line 6g.)


                Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             + $_0.00


                Total. Add lines 9a through 9f.                                                                  $_0.00




  Official Form 1 O6Sum             Summary of Your Assets and Liabilities and Certain Statistical Information                                         page 2 of 2 -
Filed 02/05/20                                                                      Case 20-10402                                                                         Doc 1



    Debtor 1              Edgar                            J.               Alvarenga
                          First Name                  Mstdle Name                 Last Name

    Debtor 2
    (Spouse, if filing) First                         Mstdle Name                 Last Name


    United States Bankruptcy Court for the: Eastern District of California

    Case number
                                                                                                                                                    U   Check if this is an
                                                                                                                                                        amended filing

    Official Form I 06A/B
    Schedule A/B: Property                                                                                                                                         12/15

    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
    category where you think it fits best Be as complete and accurate as possible. If two married people are filing together, both are equally
    responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write your name and case number (if known). Answer every question.

  • fl!&            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

        Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

              No. Go to Part 2.
        U     Yes. Where is the property?
                                                                            What is the property? Check all that apply
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                            U    Single-family home                           the amount of any secured claims on Schedule D:
                                                                                                                              Creditors Who Have Claims Secured by Property.
           1.1.
                  Street address, if available, or other description
                                                                            U    Duplex or multi-unit building
                                                                            U    Condominium or cooperative                   Current value of the Current value of the
                                                                            U    Manufactured or mobile home                  entire property?      portion you own?
                                                                            U    Land
                                                                            U    Investment property

                  City                             State        ZIP Code
                                                                            U    Timeshare                                    Describe the nature of your ownership
                                                                                                                              interest (such as fee simple, tenancy by
                                                                            U    Other
                                                                                                                              the entireties, or a life estate), If known.
                                                                            Who has an interest in the property? Check one.
                                                                            U Debtor 1 only
                   County                                                   U Debtor 2 only
                                                                            U Debtor I and Debtor 2 only                      U   Check if this is community property
                                                                                                                                  (see instructions)
                                                                            U At least one of the debtors and another
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:
         If you own or have more than one, list here:
                                                                           What is the property? Check all that apply
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                           U    Single-family home                            the amount of any secured claims on Schedule D:
                                                                                                                              Creditors Who Have Claims Secured by Property.
           1.2.
                   Street address, if available, or other description
                                                                           U    Duplex or multi-unit building
                                                                           U    Condominium or cooperative                    Current value of the Current value of the
                                                                           U    Manufactured or mobile home                   entire property?      portion you own?
                                                                           U    Land
                                                                           U    Investment property
                                                                           U    Timeshare                                     Describe the nature of your ownership
                   City                            State        ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                           U    Other                                         the entireties, or a life estate), if known.
                                                                           Who has an interest in the property? Check one.
                                                                           U Debtor 1 only
                   County                                                  U Debtor 2 only
                                                                           U Debtor 1 and Debtor 2 only                       U   Check if this is community property
                                                                           U At least one of the debtors and another              (see instructions)

                                                                           Other information you wish to add about this item, such as local
                                                                           property identification number:


     Official Form 1 06A/B                                                  Schedule A/B: Property                                                             page 1
Filed 02/05/20                                                                             Case 20-10402                                                                            Doc 1
    Debtor I            Edgar                                J.                  Alvarenga                           Case number (if knowat)______________________________
                        First Name     Mstdle Name                  Last Name




                                                                                What is the property? Check all that apply              Do not deduct secured claims or exemptions. Put
                                                                                U   Single-family home                                  the amount of any secured claims on Schedule C:
        1.3.                                                                                                                            Creditors Who Have Claims Secured by Property.
                 Street address, if available, or other description             U   Duplex or multi-unit building
                                                                                                                                        Current value of the Current value of the
                                                                                U   Condominium or cooperative
                                                                                                                                        entire property?      portion you own?
                                                                                U   Manufactured or mobile home
                                                                                U   Land
                                                                                U   Investment property
                                                                                                                                        Describe the nature of your ownership
                 City                                State        ZIP Code      U   Timeshare
                                                                                                                                        interest (such as fee simple, tenancy by
                                                                                U   Other                                               the entireties, or a -life estate), if known.

                                                                                Who has an interest in the property? Check one

                                                                                U Debtor 1 only
                 County
                                                                                U Debtor 2 only
                                                                                U Debtor 1 and Debtor 2 only                            U    Check if this is community property
                                                                                                                                             (see instructions)
                                                                                U At least one of the debtors and another
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:


      Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                                      -$            0.00
      you have attached for Part 1. Write that number here. ............... ............................................            ...........................   4




  •riw. Describe Your Vehicles



   Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
   you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executoiy Contracts and Unexpired Leases.


       Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       UNo
               Yes


        3.1,     Make:                         Toyota                           Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
                                                                                                                                        the amount of any secured claims on Schedule D:
                 Model:                        Camry                                Debtor I only                                        Creditors Who Have Claims Secured by Property.
                                               2013                             U Debtor 2 only
                 Year:                                                                                                                  Current value of the Current value of the
                                                                                U Debtor 1 and Debtor 2 only
                 Approximate mileage:          120K                                                                                     entire property?      portion you own?
                                                                                U At least one of the debtors and another
                 Other information:
                                                                                                                                         $            7,000.00 $             7,000.00
                                                                                 U Check if this is community property (see
                                                                                    instructions)



       If you own or have more than one, describe here:

                 Make:                                                          Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
        3.2.
                                                                                                                                        the amount of any secured claims on Schedule D:
                 Model:                                                         U Debtor 1 only                                          Creditors Who Have Claims Secured by Prope,Iy.
                                                                                U Debtor 2 only
                 Year:                                                                                                                   Current value of the Current value of the
                                                                                U Debtor 1 and Debtor 2 only                             entire property?      portion you own?
                 Approximate mileage:                                           U At least one of the debtors and another
                 Other information:
                                                                                 U Check If this is community property       (see
                                                                                    instructions)




    Official Form 1 O6AIB                                                        Schedule A/B: Property                                                                    page 2
Filed 02/05/20                                                                              Case 20-10402                                                                                             Doc 1
    Debtor 1            Edgar                                J.                   Alvarenga                                       Case number      (iumown)_____________________________
                         Fast Name        MeSa Name                 Last Name




                 Make:                                                           Who has an interest in the property? Check one.                         Do not deduct secured claims or exemptions. Put
         33.
                                                                                                                                                         the amount-of any secured claims on Schedule 0:
                 Model:                                                          U Debtor 1 only                                                          Creditors Who Have Claims Secured by Property.
                                                                                 U Debtor 2 only
                 Year:                                                                                                                                   Current value of the Current value of the
                                                                                 U Debtor 1 and Debtor 2 only                                            entire property?      portion you own?
                 Approximate mileage:                                            U At least one of the debtors and another
                 Other information:
                                                                                 U Check if this is community property (see                                                           $
                                                                                      instructions)


                 Make:                                                           Who has an interest in the property? Check one.                          Do not deduct secured claims or exemptions. Put
         34
                                                                                                                                                          the amount of any secured claims on Schedule 0:
                 Model:                                                          U Debtor 1 only                                                          Creditors Who Have -Claims Secured by Property.
                                                                                 U Debtor2 only
                 Year:                                                                                                                                    Current value of the Current value of the
                                                                                 U Debtor 1 and Debtor 2 only
                                                                                                                                                          entire property?      portion you own?
                 Approximate mileage:                                            U At least one of the debtors and another
                 Other information:
                                                                                 U Check if this is community property (see
                                                                                      instructions)




    4.   Watercraft, aircraft, motor homes, ATV5 and other recreational vehicles, other vehicles, and accessories
         Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

                No
         U      Yes


                  Make:                                                          Who has an interest in the property? Check one.                          Do not deduct secured claims or exemptions. Put
         4.1.
                                                                                                                                                          the amount of any secured claims on Schedule D:
                  Model:                                                         U Debtor I only                                                          Creditors Who Have Claims Secured by Property.
                                                                                 U Debtor 2 only
                  Year:
                                                                                 U Debtor 1 and Debtor 2 only                                             Current value of the Current value of the
                  Other information:                                             U At least one of the debtors and another                                entire property?      portion you own?


                                                                                 U Check if this is community property (see
                                                                                      ifltrUctiOflS)



         If you own or have more than one, list here:

                     Make:                                                       Who has an interest in the property? Check one.                          Do not deduct secured claims or exemptions. Put
         4.2.
                                                                                                                                                          the amount of any secured claims on Schedule D:
                     Model:                                                      U Debtor 1 only                                                          Creditors Who Have Claims Secured by Property.
                                                                                 U Debtor 2 only
                     Year:                                                                                                                                Current value of the Current value of the
                                                                                 U Debtor 1 and Debtor 2 only                                             entire property?      portion you own?
                     Other information:                                          U At least one of the debtors and another

                                                                                  U Check If this is community property (see
                                                                                      instructions)




    5. Add the dollar value of the portion-you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here ...........................................................................................................
                                                                                                                                                                                  L            7,000.00




     Official Form 106AIB                                                          Schedule A/B: Property                                                                                   page 3
Filed 02/05/20                                                                                            Case 20-10402                                                                                     Doc 1
    Debtor 1     Edgar                                          J.                          Alvarenga                                                       Case number   (If
                  Fl,st Name                  Middle Name                Last Name




  •fl' Describe Your Personal and Household Items

                                                                                                                                                                                    Current value of the
   Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                                                    or exemptions.

      Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe   .........
                                              Major appliances, furniture, linens, china and kitchenware                                                                              $                500.00

      Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                  collections; electronic devices including cell phones, cameras, media players, games
       UNo
         Yes. Describe     ..........
                                              House electronics                                                                                                                       $                400.00

      Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                  stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
       U   Yes. Describe                                                                                                                                                              $___________________

      Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                  and kayaks; carpentry tools; musical instruments
       UNo
           Yes. Describe       ..........
                                              Sports equipment                                                                                                                        $_200.00

      Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
       U   Yes. Describe                                                                                                                                                              $___________________

      Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           No
           Yes. Describe       ..........
                                               Everyday clothing and shoes                                                                                                            $_1,000.00


      Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver
       UNo
         Yes. Describe                                                                                                                                                                $             1,000.00
                               ...... .....    Everyday jewelry
       Non-farm animals
       Examples: Dogs, cats, birds, horses

           No
       U   Yes. Describe       ...........




      Any other personal and household items you did not already list, including any health aids you did not list

           No
       U   Yes. Give specific
           information

       Add thedollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                                                                      $             3 100.00
       for Part 3. Write that number here                   ........................................................................................................            4


    Official Form 106A/B                                                                    Schedule A/B: Property                                                                                page 4
Filed 02/05/20                                                                                                     Case 20-10402                                                                                                                  Doc 1
    Debtor 1          Edgar                                               J.                          Alvarenga                                                     Case number    (if
                        Fi,st Name               Middle Name                       Last Name




                  Describe Your Financial Assets


   Do you own or have any legal or equitable interest in any of the following?                                                                                                                                            Current value of the
                                                                                                                                                                                                                          portion you own?
                                                                                                                                                                                                                          Do not deduct secured claims
                                                                                                                                                                                                                          or exemptions.

      Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

           No
       U   Yes ................................................................................. ...............................................................................         Cash . .......................    $_________________



      Deposits of money
      Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                        and other similar institutions. If you have multiple accounts with the same institution, list each.

           No
         I Yes                                                                                         Institution name:


                                                  17.1. Checking account:                               Bank of Amenca checking acct.                                                                                      $               500.00
                                                  17.2. Checking account:                                                                                                                                                  $

                                                  17.3. Savings account:                                                                                                                                                   $

                                                  17.4. Savings account:

                                                  17.5. Certificates of deposit:

                                                  17.6. Other financial account:                                                                                                                                           $

                                                  17:7. Other financial account:                                                                                                                                           $

                                                  17.8. Other financial account:                                                                                                                                            $

                                                  17.9. Other financial account:                                                                                                                                            $




      Bonds, mutual funds, or publicly traded stocks
      Examples: Bond funds, investment accounts with brokerage firms, money market accounts
         INo
       U   Yes                                    Institution or issuer name:



                                                                                                                                                                                                                            $

                                                                                                                                                                                                                            $




       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       anLLC, partnership, and joint venture
           No                                     Name of entity:                                                                                                                        % of ownership:
       U   Yes. Give specific                                                                                                                                                             0%
                                                                                                                                                                                                                            $
           information about                                                                                                                                                               o
           them                                                                                                                                                                           O/o
                                                                                                                                                                                                                            $
                                                                                                                                                                                          0%




    Official Form 106N8                                                                               Schedule NB: Property                                                                                                             page 5
Filed 02/05/20                                                                              Case 20-10402                                         Doc 1
    Debtor 1       Edgar                                       J.                 Alvarenga                 Case number
                      First Name              Midrile Name           Last Name




      Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivenng them.

           No
       U Yes. Give specific                   -Issuer name:
           information about
           them  .......................




                                                                                                                                     $


       Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
           No
       U   Yes. List each
           account separately. Type of account:                         Institution name:

                                              401(k) or similar plan:                                                                $

                                              Pension plan:

                                              IRA:

                                              Retirement account:                                                                    $

                                              Keogh:                                                                                 $

                                              Additional account:                                                                    $

                                              Additional account:                                                                    $



      Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
       companies, or others

           No

       U   Yes                                                      Institution name or individual:

                                               Electric:
                                                                                                                                     $
                                               Gas:
                                                                                                                                     $
                                               Heating oil:
                                                                                                                                     $
                                               Security deposit on rental unit:
                                                                                                                                     $
                                               Prepaid rent:

                                               Telephone:
                                                                                                                                     $
                                               Water:
                                                                                                                                     $
                                               Rented furniture:

                                               Other:
                                                                                                                                     $


       Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

           No

       U   Yes   ..........................    Issuer name and description:

                                                                                                                                     $


                                                                                                                                     $


    Official Form 1 O6AIB                                                         Schedule A/B: Property                                 page 6
Filed 02/05/20                                                                                   Case 20-10402                                                                           Doc 1
    Debtor 1       Edgar                                               J.                  Alvarenga                   Case number   eino___________________________
                     First Name                 Mstdle Name                    Last Name




      Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

            No
       U    Yes   ........ ............................
                                                          Institution name and description. Separately file the records of any interests.1 i U.S.C. § 521(c):



                                                                                                                                                                 $

                                                                                                                                                                 $


      Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
      exercisable for your benefit

            No
       U    Yes. Give specific
            information about them....                                                                                                                           $


       Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
            No
       U    Yes. Give specific
            information about them....                                                                                                                           $


       Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

            No
       U    Yes. Give specific
            information about them....                                                                                                                           $


    Money or property owed to you?                                                                                                                               Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

      Tax refunds owed to you
       UNo
            Yes. Give specific information
                                                                               2019 Tax refunds                                        Federal:              $            5,000.00
                 about them, including whether
                 you already filed the returns                                                                                         State:                $___________________
                 and the tax years. .............. .........
                                                                                                                                       Local:                $___________________



       Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

            No
       U    Yes. Give specific information                    ..............

                                                                                                                                      Alimony:
                                                                                                                                      Maintenance:               $
                                                                                                                                      Support:                   $
                                                                                                                                      Divorce settlement:        $
                                                                                                                                      Property settlement:

       Other amounts someone owes you
       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                 Social Security benefits; unpaid loans you made to someone else
       66   No
       U    Yes. Give specific information
                                                                                                                                                                 $



     Official Form 106AIB                                                                  Schedule NB: Property                                                            page 7
Filed 02/05/20                                                                                        Case 20-10402                                                                                                        Doc 1
    Debtor 1          Edgar                                         J.                     Alvarenga                                             Case number
                       First Name            MstdN Name                    Last Name




      Interests in insurance policies
      Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

       UN0
       ZI   Yes. Name the insurance company                                Company name:                                                             Beneficiary:                                   Surrender or refund value:
                 of each policy and list its value.
                                                                           Term life insurance                                                                                                      $                   0.00
                                                                                                                                                                                                    $



      Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
      property because someone has died.
            No
       U    Yes. Give specific information                ..............
                                                                                                                                                                                                    $


       Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
       U    Yes. Describe each claim. ....... .............


      Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
            No
       U    Yes. Describe each claim . ....................
                                                                                                                                                                                                    $




      Any financial assets you did not already list

            No
       U    Yes. Give specific information
                                                                                                                                                                                                    $__________________


       Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       forPart 4. Write that number here ....................................................................................................................................................       $             5,500.00



  •rL                Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

       Do you own or have any legal or equitable interest in any business-related property?
             No. Goto Part6.
       U     Yes. Go to line 38.

                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                or exemptions.

       Accounts receivable or commissions you already earned
             No
       U     Yes. Describe
                                                                                                                                                                                                $

       Office equipment, furnishings, and supplies
       Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
             No
       U     Yes. Describe




    Official Form 106A/B                                                                   Schedule A/B: Property                                                                                               page 8
Filed 02/05/20                                                                         Case 20-10402                                                                                  Doc 1
    Debtor 1         Edgar                                     J.                Alvarenga                             Case number     i,,no_____________________________
                        irst Name             Middle Name           L.asl Name




   40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       66   No
       U    Yes. Describe



      Inventory
            No
       U    Yes. Describe



      Interests in partnerships or joint ventures
       66 No
           ............
       U Yes. D es cri b e .                 Name of entity:                                                                                % of ownership:
                                                                                                                                                     %




      Customer lists, mailing lists, or other compilations
            No
       U    Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?

                   U      No
                   U      Yes. Describe
                                                                                                                                                              $


      Any business-related property you did not already list
            No
       U    Yes. Give specific
            information .........




                                                                                                                                                              $
                                                                                                                                                              $



       Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                                                    0.00
       for Part 5. Write that number here ........................................................................................................       4



                    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                    If you own or have an interest in farmland, list it in Part 1.


    46.00 you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       69   No. Goto Partl.
       U    Yes. Go to line 47.

                                                                                                                                                              Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured claims
                                                                                                                                                              or exemptions.
    47. Farm animals
       Examples: Livestock, poultry, farm-raised fish
            No
       U    Yes ..........................

                                                                                                                                                                  $



     Official Form 1 06A/B                                                       Schedule A/B: Property                                                                    page 9
Filed 02/05/20                                                                                        Case 20-10402                                                                                                            Doc 1
    Debtor 1          Edgar                                        J.                      Alvarenga                                             Case number (if known)________________________________________
                        I9fst Name           Mstdle Name                   Last Name




       Crops—either growing or harvested

            No
       U    Yes. Give specific
            information.............

       Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
            No
       U    Yes



       Farm and fishing supplies, chemicals, and feed

       id   No
       U    Yes



    51.Any farm- and commercial fishing-related property you did not already list
             No
        U   Yes. Give specific
            information.............

       Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
                                                                                                                                                                                                        $                  0.00
       forPart 6. Write that number here ....................................................................................................................................................   4



  •1                 Describe All Property You Own or Have an Interest in That You Did Not List Above

        Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership

             No
                                                                                                                                                                                                            $________________
        U    Yes. Give specific
             information                                                                                                                                                                                    $___________________




    54 Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                        4
                                                                                                                                                                                                    I       $             0.00



  •IThl:             List the Totals of Each Part of this Form


    55. Part 1: Total real estate, line 2                                                                                                                                                       4 $                     0.00

    56.Part2: Total vehicles, line.5                                                                              $              7,000.00

    57. Part 3: Total personal and household items, line 15
                                                                                                                  $_3,100.00

    58: Part 4: Total financial assets, line 36                                                                   $              5,500.00

       Part 5: Total business-related property, line 45                                                           $                       0.00

       Part 6: Total farm- and fishing-related property, line 52                                                  $                       0.00

       Part 7: Total other property not listed, line 54                                                        +$                         0.00

       Total personal property. Add lines 56 through 61 . ....................                                    $
                                                                                                                                15,600.00 Copy personal property total 4                                + $_15,600.00




       Total of all property on Schedule A/B. Add line 55+ line 62 ...........................................................................................                                      .$
                                                                                                                                                                                                                   15,600.00



     Official Form 106AIB                                                                  Schedule A/B: Property                                                                                                   page 10
Filed 02/05/20                                                                Case 20-10402                                                                          Doc 1


     Debtor 1           Edgar                             J.                  Alvarenga
                         First Name                  Middle Name               Last Name

     Debtor 2
     (Spouse, if filing) First Name                  Middle Name               Last Name


     United States Bankruptcy Court for the: Eastern District of California

     Case number                                                                                                                               U   Check if this is an
      (If known)
                                                                                                                                                   amended filing



    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                             04/16

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
    Using the property you listed on Schedule A/B: Pmperty (Official Form 1 O6AIB) as your source, list the property that you claim as exempt. If more
    space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
    your name and case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
    of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
    retirement funds__may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
    limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
    would be limited to the applicable statutory amount.


    •i               Identity the Property You Claim as Exempt


         Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
          56 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          U You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

         For any property you list on Schedule NB that you claim as exempt, fill in the information below.


           Brief description of the property and line on Current value of the              Amount of the exemption you claim        Specific laws that allow exemption
           Schedule A/B that lists this property          portion you own
                                                                   Copy the value from     Check only one box for each exemption.
                                                                   Schedule A/B

          Brief                                                                                                                     C.C.P. § 703.140 (b)
          description:                2013 Toyota Camrv            $7,000.00               ids 3,685.00                                                       (2)

          Line from                                                                        U   100% of fair market value, up to
           Schedule A/B:              3.1                                                      any applicable statutory limit


          Brief
          description:                Movies & music               $500.00                 id $ 500.00                              C.C.P. § 703.140 (b) (3)
           Line from                                                                       U   100% of fair market value, up to
           Schedule NB:                                                                        any applicable statutory limit

           Brief
                                      E'ectronics. etc.            $400.00                 66$400.00                                C.C.P. § 703.140 (b) (3)
           descnption:
           Line from                                                                       U 100% of fair market value, up to
           Schedule A/B:              7                                                        any applicable statutory limit


          Are you claiming a homestead exemption of more than $160,375?
          (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

          56    No
          U     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                UNo
                UYes



    Official Form 106C                                             Schedule C: The Property You Claim as Exempt                                          page 1 of2
Filed 02/05/20                                                                 Case 20-10402                                                                          Doc 1
    Debtor I        Edgar                            J.                      Alvarenga                     Case number
                   First Name          Middle Name        Last Name




                  Additional Page


           Brief description of the property and line             Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
           on Schedule A/B that lists this property               portion you own
                                                                  Copy the value from      Check only one box for each exemption
                                                                  Schedule AJB

          Brief                                                                                                                    C.C.P. § 703.140 (b) (3)
                                Sports eauiDment                      $         200.00                 200.00
          description:
          Line from             9                                                          U    100% of fair market value, up to
                                                                                                any applicable statutory limit
          Schedule A/B:

          Brief                                                                                                                    C.C.P. § 703.140 (b) (3)
          description:
                                Clothing & shoes                      $       1,000.00     W $ 1,000.00
          Line from
                                                                                           LI   100% of fair market value, up to
                                                                                                any applicable statutory limit
          Schedule A/B:


          Brief                 Evei,day jewelry                      $_1,000.00                     1,000.00                      C.C.P. § 703.140 (b) (4)
          description:
          Line from
                                                                                           U    100% of fair market value, up to
                                12                                                              any applicable statutory limit
          Schedule A/B:

          Brief                                                                                                                    C.C.P. § 703.140 (b) (5)
          description:
                                Bankof Americache                     $_500.00                  $       500.00
          Line from             17.1                                                       U    100% of fair market value, up to
                                                                                                any applicable statutory limit
          Schedule A/B:

          Brief
                                2019Taxrefunds                                5,000.00               5,000.00                      C.C.P. § 703.140 (b) (5)
          description:                                                $
          Line from
                                                                                           U    100% of fair market value, up to
          Schedule A/B:
                                28                                                              any applicable statutory limit


          Brief
          description:                                                $_______ Us_____
          Line from,
                                                                               U 100% of fair market value, up to
          Schedule A/B:                                                                         any applicable statutory limit


          Brief
          description:                                                                     Us_____
          Line from
                                                                                           U 100% of fair market value, up to
          Schedule A/B                                                                          any applicable statutory limit

          Brief
          description:                                                                      Us_____
          Line from
                                                                                            U 100% of fair market value, up to
          Schedule A/B:                                                                         any applicable statutory limit


          Brief
          description:                                                $_________________    U5
          Line from
                                                                                            U 100% of fair market value, up to
          Schedule A/B:                                                                         any applicable statutory limit


          Brief
          description:                                                                      U
          Line from
                                                                                            U   100% of fair market value, up to
          Schedule A/B:                                                                         any applicable statutory limit

          Brief
          description:                                                $                     U$
          Line from
                                                                                            U 100% of fair market value, up to
          Schedule A/B:                                                                         any applicable statutory limit


          Brief
          description:                                                $________________ U $
           Line from                                                                    U 100% of fair market value, up to
           Schedule A/B:                                                                        any applicable statutory limit



    Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                        page   2 ... of 2.
Filed 02/05/20                                                                        Case 20-10402                                                                        Doc 1


    Debtor 1           Edgar                               J.                     Alvarenga
                        First Name                     Middle Name                  L.ast Name
    Debtor 2
    (Spouse, if filing) First Name                     Middle Name                  Last Name

    United States Bankruptcy Court for the: Eastern District of California

    Case number
    (If known)                                                                                                                                        U Check if this is an
                                                                                                                                                        amended filing

    Official Form I 06D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12115
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the Additional Page, fill it out, number the entries, and aftach it to this form. On the top of any
    additional pages, write your name and case number (If known).

       Do any creditors have claims secured by your property?
        U      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        56     Yes. Fill in all of the information below.


                   List All Secured Claims
                                                                                                             Column A                          Column B               Column C
       List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                    Value of collateral   Unsecured
       for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                   that supports this     portIon
                                                                                                             Do not deduct the
       As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral,              claim                 If any

          Beneficial State Bank                                  Describe the propertythat secures the claim:                   $   3,315.00   $_7,000.000.00
        Creditor's Name
           1438 Webster St., Ste. 100                                   oodoçota Camry (120,000 miles)
        Number            Street                                [~In~       condition
                                                                 As of the date you file, the claim is: Check all that apply.
                                                      U              Contingent
          Oakland                      CA 94612 U                    Unhiquidated
        City                           State ZIP Code U              Disputed
     Who owes the debt? Check one.                               Nature of lien. Check all that apply.
      4'     Debtor 1 only                                       4' An agreement you made (such as mortgage or secured
      U      Debtor 2 only                                           car loan)
      U      Debtor 1 and Debtor 2 only                          U   Statutory lien (such as tax lien, mechanic's lien)
      U    At least one of the debtors and another               U   Judgment lien from a lawsuit
                                                                 U   Other (including a right to offset)
      U  Check If this claim relates to a
         community debt
      Date debt was Incurred                                     Last 4 digits of account number           9 7 0
  L&I                                                            Describe the property that secures the claim:
        Creditor's Name

        Number            Street                                _______________________________________________________
                                                                 As of the date you file, the claim is: Check all that apply.
                                                                 U   Contingent
                                                                 U   Unhiquidated
        City                           State ZIP Code
                                                                 U   Disputed
      Who owes the debt? Check one.                              Nature of lien. Check all that apply.
      4'     Debtor 1 only                                           An agreement you made (such as mortgage or secured
      U      Debtor 2 only                                           car loan)
      U      Debtor 1 and Debtor 2 only                          L!I Statutory lien (such as tax lien, mechanic's lien)
      U      At least one of the debtors and another             L1
                                                                 L;ii Judgment   lien from a lawsuit
                                                                      Other (including a right to offset)
      U  Check if this claim relates to a
         community debt
      Date debt was incurred                                     Last 4 dIgits of account number           -   -   -      -



          Add the dollar value of your entries in Column A on this page. Write that number here:                                $   3,315.00

    Official Form 1 06D                                  Schedule D: Creditors Who Have Claims Secured by Property                                         page 1 of
Filed 02/05/20                                                                      Case 20-10402                                                                                        Doc 1
    Debtor 1       Edgar                                 J.                     Alvarenga                               Case number( if
                    First Name      Mdte Name                 Last Name



                                                                                                                                  Column A               Column B               Column C
                 Additional Page
                                                                                                                                  Amount of claim        Value of collateral    Unsecured
                 After listing any entries on this page, number them beginning with 2.3, followed                                                        that supports this     portion
                                                                                                                                  Do not deduct the
                 by 2.4, and so forth,                                                                                            value of collateral,   claim                  If any

                                                              Describe the property that secures the claim:                      $                       $                     $___________
        Creditois Name


        Number            Street

                                                              As of the date you file, the claim is: Check all that apply.
                                                              U    Contingent
        City                         State   ZIP Code         U    Unliquidated
                                                              U    Disputed
     Who owes the debt? Check one.                            Nature of lien. Check all that apply.
      U   Debtor 1 only                                       U    An agreement you made (Such as mortgage or secured
      U   Debtor 2 only                                            car loan)
      U   Debtor 1 and Debtor 2 only                          U    Statutory lien (such as tax lien, mechanic's lien)
      U   At least one of the debtors and another             U    Judgment lien from a lawsuit
                                                              U    Other (including a right to offset)
      U   Check if this claim relates to a
          community debt

      Date debt was incurred ____________                     Last 4 dIgits of aècount number - - - -


  E]    Creditors Name
                                                              Describe the property that secures the claim:                       $                       $                    $___________



        Number            Street
                                                              As of the date you file, the claim Is: Check all that apply.
                                                              U    contingent
                                                              U    Unhiquidated
        City                         State    ZIP Code
                                                              U    Disputed
      Who owes the debt? Check one.
                                                              Nature of lien. Check all that apply.
      U    Debtor 1 only
                                                              U    An agreement you made (such as mortgage or secured
      U    Debtor 2 only                                           car loan)
      U    Debtor 1 and Debtor 2 only                         U    Statutory lien (such as tax lien, mechanic's lien)
      U    At least one of the debtors and another            U    Judgment lien from a lawsuit

      U    Check If this claim relates to a
                                                              U    Other (including a right to offset)
           community debt

      Date debt was incurred ____________                     Last 4 digits of account number


                                                              Describe the property that secures the claim:                       $                       $                    $___________
        Creditor's Name

        Number            Street

                                                              As of the date you file, the claim is: Check all that apply.
                                                              U    contingent
        City                           State ZIP Code         U    Unliquidated
                                                              U    Disputed
      Who owes the debt? Check one.                           Nature of lien. Check all that apply.
      U    Debtor I only                                      U    An agreement you made (such as mortgage or secured
      U    Debtor 2 only                                           car loan)
      U    Debtor 1 and Debtor 2 only                         U    Statutory lien (such as tax lien, mechanic 's lien)
      U    At least one of the debtors and another            U    Judgment lien from a lawsuit
                                                              U    Other (including a right to offset)
      U    Check if this claim relates to a
           community debt
      Date debt was incurred                                  Last 4 digits of account number - -                -        -

               Add the dollar value of your entries in Column A on this page. Write that number here:                             $                0.0
               If this is the last page of your form, add the dollar value totals from all pages.                                           3 315.00
                                                                                                                                              ,
               Write that number here:                                                                                            $

    Official Form 1 06D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                              page 2 of     3
Filed 02/05/20                                                            Case 20-10402                                                                                  Doc 1
    Debtor 1            Edgar                        J.               Alvarenga                      Case number (If known)__________________________
                        FIrst Name     MstdIe Name        Last Name


    •mw                 List Othersto Be Notified for a Debt That You Already Listed

      Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, If a collection
      agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
      you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
      be notified for any debts In Part 1, do not fill out or submit this page.


    1-1    Name
                                                                                                On which line in Part I did you enter the creditor?

                                                                                                Last 4 digIts of account number - - - -


           Number            Street




                                                             State        ZIP Code


   I                                                                                            On which line in Part I did you enter the creditor?

                                                                                                Last 4 dIgits of account number - - - -


           Number             Street




           City                                              State        ZIP Code


    107                                                                                         On which line in Part I did you enter the creditor?

                                                                                                Last 4 digits of account number - - - -


           Number             Street




           City                                              State        ZIP Code


    1-1                                                                                         On which line in Part I did you enter the creditor?

           Name                                                                                 Last 4 digits of account number ....      .   Q   _.


           Number             Street




           City                                              State        ZIP Code

                                                                                                On which line in Part I did you enter the creditor?

           Name                                                                                 Last 4 digits of account number__ - - -


           Number             Street




           City                                               State       ZIP Code


    LI         Name
                                                                                                On which line in Part I did you enter the creditor?

                                                                                                Last 4 digits of account number - - - -


               Number         Street




               City                                           State       ZIP Code



    Official Form 1 06D                              Part 2 of Schedule D. Creditors Who Have Claims Secured by Property                               page 3   of   3
Filed 02/05/20                                                                       Case 20-10402                                                                               Doc 1

        Debtor 1              Edgar                            J.                  Alvarenga                     I
                              First Name                 Middle Name                 Lest Name                   I
        Debtor 2
        (Spouse, if filing)   First Name                 Middle Name                    Last Name                I
        United States Bankruptcy Court for the: Eastern District        of California
                                                                                                                                                          U    Check if this is an
        Case number
   I     (If known)                                                                                              I                                             amended filing


       Official Form 106EIF
       Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                    12115

       Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
       List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
       NB: Property (Official Form I06AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
       creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
       needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
       any additional pages, write your name and case number (if known).

                        List All of Your PRIORITY Unsecured Claims

           Do any creditors have priority unsecured claims against you?
                 No. Go to Part 2.
           U     Yes.
           List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
           each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
           nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
           unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
           (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                           Total claim   Priority         Nonpriority
                                                                                                                                                         amount           amount

   R
   21
               Internal Revenue Service
              Priority Creditor's Name
                                                                            Last4 digits      of account number 2 5 5 7 $                          000 $0.00$ _0.00
               P.O. Box 7346                                                When was the debt incurred?
              Number             Street

                                                                            As of the date you file, the claim is: Check all that apply.
               Philadelphia                       PA 19101                  U    Contingent
              City                              State     ZIP Code
                                                                            U    Unliquidated
              Who incurred the debt? Check one.
                                                                            U    Disputed
                Debtor 1 only
              U Debtor 2 only                                               Type of PRIORITY unsecured claim:
              U Debtor 1 and Debtor 2 only                                  U    Domestic support obligations
              U At least one of the debtors and another                     66   Taxes and certain other debts you owe the government
              U      Check if this claim is for a community debt            U    Claims for death or personal injury while you were
              Is the claim subject to offset?                                    intoxicated
                  No                                                        U    Other. Specify     2015 tax
              U Yes
                                                                            Last 4 digits of account number - - - - $                                    $ .          $____________
              Priority Creditor's Nam
                                                                            When was the debt incurred?
              Number             Street
                                                                            As of the date you file, the claim is: Check all that apply.
                                                                            U    Contingent
              City                              State      ZIP Code         U    Unliquidated
              Who incurred the debt? Check one.                             U    Disputed
              U Debtor 1 only
                                                                            Type of PRIORITY unsecured claim:
              U      Debtor 2 Only
                                                                            U    Domestic support obligations
              U      Debtor 1 and Debtor 2 only
              U      At least one of the debtors and another
                                                                            U    Taxes and certain other debts you owe the government
                                                                            U    Claims for death or personal injury while you were
              U      Check if this claim is for a community debt                 intoxicated
              Is the claim subject to offset?                               U    Other. Specify
              U No
              U Yes

       Official Form 106EIF                                         Schedule ElF: Creditors Who Have Unsecured Claims                                            page 1   ofl2
FiledDebtor
      02/05/20
            1 Edgar                                        J.                      Case 20-10402
                                                                                 Alvarenga                           Case number                                                        Doc 1
                       First Name     Middle Name               Last Name


   •fl1                Your PRIORITY Unsecured Claims - Continuation Page

    After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                  Total claim       Priority       Nonpriority
                                                                                                                                                              amount         amount


                                                                            Last 4 digits of account number            -     -    -    $                  $              $
          Priority Creditors Name

                                                                            When was the debt incurred?
          Number            Street

                                                                            As of the date you file, the claim is: Check all that apply.

                                                                            LI   contingent
          City                                State   ZIP Code              LI   Unliquidated
                                                                            LI   Disputed
          Who Incurred the debt? Check one.
          LI     Debtor 1 Only                                              Type of PRIORITY unsecured claim:
          LI     Debtor 2 only
                                                                            LI   Domestic support obligations
          LI     Debtor 1 and Debtor 2 Only
                                                                            LI   Taxes and certain other debts you owe the government
          LI     At least one of the debtors and another
                                                                            LI   Claims for death or personal injury while you were
                                                                                 intoxicated
          U      Check if this claim is for a community debt
                                                                            LI   Other. Specify

          Is the claim subject to offset?
          LI     No
          LI     Yes



                                                                            Last 4 digits of account number -                      -       S.
          Priority Creditofs Name

                      ___________________________________ When was the debt incurred?
          Number             Street

                                                                            As of the date you file, the claim is: Check all that apply.

                                                                            U    Contingent
          City                                State    ZIP Code             LI   Unliquidated
                                                                            LI   Disputed
          Who incurred the debt? Check one.
          LI     Debtor 1 only                                              Type of PRIORITY unsecured claim:
          LI     Debtor 2 only
                                                                            LI   Domestic support obligations
          LI     Debtor 1 and Debtor 2 only
                                                                            LI   Taxes and certain other debts you owe the government
          LI     At least one of the debtors and another
                                                                            LI   Claims for death or personal injury while you were
                                                                                 intoxicated
          LI     Check if this claim is for a community debt
                                                                            LI   Other. Specify

          Is the claim subject to offset?
          LINO
          U      Yes

   71                                                                       Last 4 digits of account number - - -                          $___________ $__________ $
          Priority Credrtors Name

                                                                            When was the debt incurred?
          Number             Street

                                                                            As of the date'you file, the claim is: Check all that apply.

                                                                            LI   Contingent
          City                                State    ZIP                  LI   Unliquidated
                                                                            LI   Disputed
          Who incurred the debt? Check one.
          LI     Debtor 1 only                                              Type of PRIORITY unsecured claim:
          LI     Debtor 2 only
                                                                            Li   Domestic support obligations
          U      Debtor 1 and Debtor 2 only
                                                                            LI   Taxes and certain other debts you owe the government
          LI     At least one of the debtors and another
                                                                            LI   Claims for death or personal injury while you were
                                                                                 intoxicated
          LI     Check if this claim is for a community debt
                                                                            U    Other. Specify

          Is the claim subject to offset?
          UN0
          LI     Yes


    Official Form 1 06E/F                                         Schedule ElF: Creditors Who Have Unsecured Claims                                                          page   2   of   12
FiledDebtor
      02/05/20
            1 Edgar
                        First Name     Middle Name
                                                           J.
                                                                Last Name
                                                                                    Case 20-10402
                                                                                  Alvarenga                     Case number   (if knowe)________________________________Doc 1
                       List All of Your NONPRIORITY Unsecured Claims

        Do any creditors have nonpriority unsecured claims against you?
        Li   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes

        List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
        nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
        included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
        claims fill out the Continuation Page of Part 2.

                                                                                                                                                                       Total claim

          Advance America                                                                 Last4digitsofaccountnumberO                  0_          9.                           31500
          Nonpriority Creditors Name                                                                                                                               $_____________________
                                                                                          When was the debt incurred?
          3811 Ming Ave.
          Number             Street

          Bakersfield                       .               CA               93309
          City                                              State           ZIP Code      As of the date you file, the claim is: Check all that apply.

                                                                                          LI   Contingent
          Who incurred the debt? Check one.                                               U    Unliquidated
          4      Debtor 1 only                                                            U    Disputed
          U      Debtor 2 Only
          U      Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
          U      At least one of the debtors and another                                  U    Student loans

          U      Check if this claim is for a community debt                              U    Obligations arising out of a separation agreement or divorce
                                                                                               that you did not report as priority claims
          Is the claim subject to offset?                                                 U    Debts to pension or profit-sharing plans, and other similar debts
                 No                                                                            Other. Specify   Loan
          DYes


          Adventist Health Bakersfield                                                    Last 4 digits of account number          7 5 3 3                                      160.00
          Nonpriority Creditors Name                                                      When was the debt incurred?

          2615 Chester Ave.
          Number              Street
                                                                             93301        As of the date you file, the claim is: Check all that apply.
          Bakersfield                                           CA
          City                                              State           ZIP Code
                                                                                          U    Contingent
          Who incurred the debt? Check one.                                               U    Unliquidated

          4      Debtor 1 only
                                                                                          U    Disputed

          U      Debtor 2 only
                                                                                          Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 Only
          U      At least one of the debtors and another                                  U    Student loans
                                                                                          U    Obligations arising out of a separation agreement or divorce
          U      Check if this claim is for a community debt                                   that you did not report as priority claims
          Is the claim subject to offset?                                                 U    Debts to pension or profit-sharing plans, and other similar debts

          4No
                                                                                          Wf   Other. Specify   Medical bill
          U      Yes


   Ei1    At & t
          Nonpriority Creditors Name
                                                                                          Last 4 digits of account number
                                                                                          When was the debt incurred?
                                                                                                                                                                   $          1,135.00
           4331 Communications Dr., FIr. 4W
          Number              Street
           Dallas                                               TX           75211
                                                                                          As of the date you file, the claim is: Check all that apply.
          City,                                             State           ZIP Code
                                                                                          U    Contingent
          Who incurred the debt? Check one.
                                                                                          U    Unliquidated
          61      Debtor 1 only
                                                                                          U    Disputed
          U       Debtor 2 only
          U       Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
          U      At least one of the debtors and another
                                                                                          U    Student loans
          U       Check if this claim is for a community debt                             U    Obligations arising out of a separation agreement or divorce
                                                                                               that you did not report as priority claims
          Is the claim subject to offset?
                                                                                          U    Debts to pension or profit-sharing plans, and other similar debts
                  No
                                                                                               Other. Specify   Statement
           LI     Yes




    Official Form 1 06E/F                                           5chedule E/F: Creditors Who Have Unsecured Claims                                                       page     3   of   12
FiledDebtor
       02/05/20
            1 Edgar                                     J.                          Case 20-10402
                                                                                 Alvarenga                        Case number   (if known)________________________________Doc 1
                        First Name        Middle Name          Last Name



   •m                  Your NONPRIORITY Unsecured Claims                       - Continuation Page

    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim



   F4.41
           BBVNCompass
           Nonpnority Creditors Name
                                                                                             Last4 digits of account number           0    0     0     0               $135.00
                                                                                             When was the debt incurred?
           8500 Stockdale Hwy.
           Number              Street
                                                                                             As of the date you file, the claim is: Check all that apply.
           Bakersfield                                       CA             93309
           City                                             State          ZIP Code          U     Contingent
                                                                                             U     Unhiquidated
           Who incurred the debt? Check one.                                                 U     Disputed
           L1 Debtor 1 Only
           U Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
           U Debtor 1 and Debtor 2 only                                                      U     Student loans
           U At least one of the debtors and another                                         U     Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
           U      Check if this claim is for a communitf debt
                                                                                             U     Debts to pension or profit-sharing plans, and other similar debts
           is the claim subject to offset?                                                   66    Other. Specify   Account overages
                  No
           U      Yes




   Eii11   Capital One
                                                                                             Last 4 digits of account number          0     0    0     0               $      555.00
           Noripnority Creditor's Name
                                                                                             When was the debt incurred?
            P.O.Box30285
           Number              Street
                                                                                             As of the date you file, the claim is: Check all that apply.
            Salt_LakeCity                                    UT84130
           City                                             State          ZIP Code          U     Contingent
                                                                                             U     Unliquidated
           Who incurred the debt? Check one.                                                 U     Disputed
                  Debtor 1 Only
           U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only
                                                                                             U     Student loans
           U      At least one of the debtors and another
                                                                                             U     Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                             U     Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                    6A   Other. Specify    Creditcard
                  No
           UYes


                                                                                                                                                                       $0.00
                                                                                                                                                                       _
                                                                                             Last4 digits of account number           0     0     0    0
            ChaseBank
           Noopriority Creditor's Name
                                                                                             When was the debt incurred?
           4814 Panama Ln.
           Number               Street
                                                                                             As of the date you file, the claim is: Check all that apply.
            Bakersfield                                      CA              93313
           City                                              State         ZIP Code           U    Contingent
                                                                                              U    Unliquidated
           Who incurred the debt? Check one.                                                  U    Disputed
                  Debtor   1   only
            U     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
            U     Debtor   1   and Debtor 2 Only
                                                                                              U    Student loans
            U     At least one of the debtors and another
                                                                                              U    Obligations arising out of a separation agreement or divorce that

            U     Check if this claim is for a community debt
                                                                                                   you did not report as priority claims
                                                                                              U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                        Other. SpecifyAccount         overaqes
            66 No
            U     Yes




    Official Form 1 06E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                     page 4 of   12
FiledDebtor
      02/05/20
            I Edgar                                         J.                       Case 20-10402
                                                                                   Alvarenga                     Case number                                                  Doc 1
                        First Name        Middle Name            Last Name



                       Your NONPRIORITY Unsecured Claims - Continuation Page



    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim



   F4-7]
           Citibank
           Nonpnority Creditor's Name
                                                                                             Last 4 digits of account number       _Q_ .Q ..P.. Q                     $_555.00
                                                                                             When was the debt incurred?
           P.O Box 20483
           Number             Street
                                                                                             As of the date you file, the claim is: Check all that apply.
           Kansas City                                           MO           64145
           City                                         .    State           ZIP Code        U    Contingent
                                                                                             U    Unhiquidated
           Who incurred the debt? Check one.                                                 U    Disputed
                  Debtor 1 only
           U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only                                                 U    Student loans
           U      At least one of the debtors and another
                                                                                             U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                        Other. Specify   Credit card
                  No
           U      Yes




                                                                                             Last 4 digits of account number         0 0 0 0                          $315.00
           Check Into Cash
           Norrpriority Creditor's Name
                                                                                             When was the debt incurred?
           4476 Ming Ave.
           Number             Street
                                                                                             As of the date you file, the claim is: Check all that apply.
            Bakersfield                                          CA           93309
           City                                              State           ZIP Code        U    Contingent
                                                                                             U    Unliquidated
           Who incurred the debt? Check one.                                                 LI   Disputed
                  Debtor 1 only
           U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only                                                 U    Student loans
           LI     At least one of the debtors and another
                                                                                             U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U      Check If this claim is for a community debt
                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                        Other. Specify    Loan
           Qf No
           U Yes

                                                                                                                                                                      $       0.00
                                                                                              Last 4 digits of account number        0 0 0 0
           Check 'N Go
           Nonpnority Creditors Name
                                                                                             When was the debt incurred?
           7755 Montgomery Rd.
           Number             Street
                                                                                             As of the date you file, the claim is: Check all that apply.
            Cincinnati                                           OH           45236
           City                                              State           ZIP Code         U   Contingent
                                                                                              U   Unliquidated
           Who incurred the debt? Check one.                                                  U   Disputed
                  Debtor 1 only
           U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only                                                  U   Student loans
           U      At least one of the debtors and another                                     U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                        Other. Specify    Loan
                  No
            U     Yes




    Official Form 106E/F                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                page   5 ofl2
FiledDebtor
       02/05/20
            1 Edgar                                        J.                       Case 20-10402
                                                                                  Alvarenga                      Case number (if known)______________________________________   Doc 1
                       First Name       Middle Name             Last Name



                      Your NONPRIORITY Unsecured Claims - Continuation Page


    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim



   F
   4 "]
          Don Roberto Jewelers, Inc.
          Nonpriority Creditors Name
                                                                                            Last 4 digits of account number         .Q _Q 0 0                         $_395.00
                                                                                            When was the debt incurred?
          205 Avenida Fabricante
          Number             Street
                                                                                            As of the date you file, the claim is: Check all that apply.
          San Clemente                                          CA           92672
          City                                              State           ZIP Code        U     Contingent
                                                                                            U     Unliquidated
          Who incurred the debt? Check one.                                                 U     Disputed
          Vr Debtor 1 only
          U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
          LI     Debtor 1 and Debtor 2 only                                                 U     Student loans
          U      At least one of the debtors and another
                                                                                            U     Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
          U      Check if this claim is for a community debt
                                                                                            U     Debts to pension or profit-shating plans, and other similar debts
          is the claim subject to offset?                                                   66    Other. Specify    Lost neCklace
          66     No
          U      Yes




                                                                                            Last 4 digits of account number          0 0 0 0                          $_1,400.00
           eHomes of Bakersfield
          Nonpriority Creditors Name
                                                                                            When was the debt incurred?
           5500 Ming Avenue, Ste. 380
          Number             Street
                                                                                            As of the date you file, the claim is: Check all that apply.
           Bakersfield                                          CA           93309
          City                                              State           ZIP Code         U    Contingent
                                                                                             U    Unliquidated
          Who incurred the debt? Check one.                                                  U    Disputed
                 Debtor 1 only
          U      Debtor 2 only                                                              Type of NONPRIORITY unsecured Claim:
          U      Debtor I and Debtor 2 only
                                                                                             U    Student loans
          U      At least one of the debtors and another
                                                                                             U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
          U      Check if this claim is for a community debt
                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                    Vf   Other. Specify    Statement
                 No
          U      Yes


                                                                                                                                                                      $       0.00
                                                                                             Last 4 digits of account number         0 0 0 0
           FinaerhutlWebbank
          Nonpriority Creditor's Name
                                                                                            When was the debt incurred?
           6250 Ridgewood Rd.
          Number             Street
                                                                                            As of the date you file, the claim is: Check all that apply.
           St. Cloud                                            MN           56303
          City                                              State           ZIP Code         U    Contingent
                                                                                             U    Unliquidated
          Who incurred the debt? Check one.                                                  U    Disputed
           VI    Debtor 1 only
           U     Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           U     Debtor 1 and Debtor 2 only
                                                                                             U    Student loans
           U     At least one of the debtors and another                                     U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U     Check if this claim is for a community debt
                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                        Other. Specify    Credit card
           66    No
           U     Yes




    Official Form 1 O6EIF                                           Schedule ElF: Creditors Who Have Unsecured Claims                                                 page   6 of 12
FiledDebtor
      02/05/20
            1 Edgar                                        J.                           Case 20-10402
                                                                                      Alvarenga                      Case number   (if kfloe,fl)________________________________Doc 1
                       Eirst Name       Middle Name             Last Name



   •ThW               Your NONPRIORITY Unsecured Claims                             - Continuation Page

     After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                   Total claim



   F1&]
    4
          First Premier Bank
          Nonpnority Creditor's Name
                                                                                                 Last4 digits of account number         -- -!-.    -p-- --                $       355.00
                                                                                                 When was the debt incurred?
          3820N.LouiseAve.
          Number            Street
                                                                                                 As of the date you file, the claim is: Check all that apply.
          SiouxFalls                                            SC57107
          City                                              State               ZIP Code         LI   Contingent
                                                                                                 LI   Unhiquidated
          Who incurred the debt? Check one.                                                      LI   Disputed
             ' Debtor 1 only
          U      Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
          LI     Debtor 1 and Debtor 2 only
                                                                                                 LI   Student loans
          LI     At least one of the debtors and another
                                                                                                 u    Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
          LI     Check if this claim is for a community debt
                                                                                                 LI   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                        Qf   Other. Specify   Creditcard
                 No
          U      Yes




   E11&] GBLeasing                                                                               Last 4 digits of account number         4    6     8     3               $ 35,440.00
          Nonpriority Creditor's Name
                                                                                                 When was the debt incurred?
          4701West 2100S.
          Number             Street
                                                                                                 As of the date you file, the claim is: Check all that apply.
          SaltLakeCity                                          UT84120
          City                                              State               ZIP Code         U    Contingent
                                                                                                 U    Unhiquidated
          Who incurred the debt? Check one.                                                      U    Disputed
                 Debtor 1 only
          LI     Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
          LI     Debtor 1 and Debtor 2 only
                                                                                                 LI   Student loans
          U      At least one of the debtors and another
                                                                                                 U    Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
          LI     Check If this claim is for a community debt
                                                                                                 U    Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                        6d   Other. Specify   2013DodgeChallenger-Lease
                 No
          U      Yes


   LI     LoanMe
                                                                                                          $0.00
                                                                                                            0 0 0 0
                                                                                                                    _
                                                                                                 Last 4 digits of account number
          Nonpriority Creditor's Name
                                                                                                 When was the debt incurred?
          1900 S. State College Blvd.
          Number             Street
                                                                                                 As of the date you file, the claim is: Check all that apply.
          Anaheim                                               CA               92806
          City                                              State               ZIP Code         U    Contingent
                                                                                                 U    Unliquidated
          Who incurred the debt? Check one.                                                      U    Disputed
                 Debtor 1 only
          U      Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only
                                                                            .                    LI   Student loans
          U      At least one of the debtors and another
                                                                                                 LI   Obligations arising out of a separation agreement or divorce that
                                                                                                      you did not report as priority claims
          LI     Check if this claim is for a community debt
                                                                                                      Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                        Vf   Other. Specify   Loan
          66 No
          U Yes



    Official Form 106E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                     page     7   of12
FiledDebtor
      02/05/20
            1 Edgar                                          J.                        Case 20-10402
                                                                                    Alvarenga                      Case number   (if kncrsvn)___________________________________ Doc 1
                         First Name        Middle Name            Last Name



   •i                   Your NONPRIORITY Unsecured Claims                         - Continuation Page


       After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                           Total claim



    41J
                                                                                                                                           _t .i _Q
   [
                                                                                               Last 4 digits of account number        i                                 $6,185.00
        ]
            Paramount Capital Group, Inc.
            Nonpnority Creditor's Name
                                                                                               When was the debt incurred?
            300 Conshohocken State Rd., # 240
            Number              Street
                                                                                               As of the date you file, the claim is: Check all that apply.
            Conshohocken                                          PA           19428
            City                                              State           ZIP Code         U    Contingent
                                                                                               LI   Unliquidated
            Who incurred the debt? Check one.                                                  U    Disputed
             4' Debtor 1 only
            LI     Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                               u    Student loans
            LI     At least one of the debtors and another
                                                                                               U    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                         Other. Specify   Account
                   No
            U      Yes




   lI1      Progressive Leasing                                                                Last4 digits of account number          0    0     0     Q               $      0.00
            Nonpriority Creditor's Name
                                                                                               When was the debt incurred?
            256 W. Data Dr.
            Number              Street
                                                                                               As of the date you file, the claim is: Check all that apply.
            Draper                                                UT           84020
            City                                              State           ZtP Code         U    Contingent
                                                                                               U    Unliquidated
            Who incurred the debt? Check one.                                                  U    Disputed
                   Debtor 1 only
            U      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                               U    Student loans
            U      At least one of the debtors and another
                                                                                               U    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
            U      Check If this claim is for a community debt
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                         Other. Specify   Statement
                   No
            U      Yes


   LIII Safe I Credit Union                                                                         $15,745.00
                                                                                                         i 0 0
                                                                                               Last 4 digits of account number
            Nonpriority Creditor's Name
                                                                                               When was the debt incurred?
            400 Oak Street
            Number              Street
                                                                                               As of the date you file, the claim is: Check all that apply.
            Bakersfield                                           CA           93304
            City                                              State           ZIP Code         U    contingent
                                                                                               U    unliquidated
            Who incurred the debt? Check one.                                                  U    Disputed
                   Debtor 1 only
            LI     Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
            U      Debtor   1   and Debtor 2 only
                                                                                               U    Student loans
            LI     At least one of the debtors and another
                                                                                               U    Obligations arising out of a separation agreement or divorce that
            U      Check if this claim      is for a community debt
                                                                                                    you did not report as priority claims
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                    W1   Other. Specify   2006 Infinity G35 (turned in)
                   No
            LI     Yes




   Official Form 106E/F                                               Schedule ElF: Creditors Who Have Unsecured Claims                                                 page . of12
FiledDebtor
      02/05/20
            1 Edgar                                         J.                        Case 20-10402
                                                                                   Alvarenga                     Case number   (if known)__________________________________Doc 1
                        First Name        Middle Name            Last Name



   •naw.               Your NONPRIORITY Unsecured Claims - Continuation Page


    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                Total claim



   [4                                                                                                                                 0
           Time Warner Cable/Spectrum                                                        Last 4 digits of account number                 .Q .P_ P_                $            0.00
           Nonpnority Creditors Name
                                                                                             When was the debt incurred?
           3140 W. Arrowood Rd.
           Number              Street
                                                                                             As of the date you file, the claim is: Check all that apply.
           Charlotte                                             NC28273
           City                                              State           ZIP Code        U    Contingent
                                                                                             U    Unliquidated
           Who incurred the debt? Check one.                                                 U    Disputed
           Vr Debtor 1 only
           U      Debtor 2 only                                                              Type   of NONPRIORITY         unsecured claim:
           U      Debtor 1 and Debtor 2 only
                                                                                             U    Student loans
           U      At least one of the debtors and another                                    U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                   4    Other. Specify    Statement
                  No
           Ues




           T-MobileBankruptcyTeam                                                            Last4 digits of account number          .Q .Q .Q .Q                      $0.00
           Nonpriority Creditots Name
                                                                                             When was the debt incurred?
           P.O. Box 53410
           Number              Street
                                                                                             As   of the date you file, the claim is:      Check all that apply.
           Bellevue                                              WA           98015
           City                                              State           ZIP Code        U    Contingent
                                                                                             U    Unhiquidated
           Who incurred the debt? Check one.                                                 U    Disputed
                  Debtor 1 only
           U      Debtor 2 only                                                              Type   of NONPRIORITY         unsecured claim:
           U      Debtor I and Debtor 2 only
                                                                                             U    Student loans
           U      At least one of the debtors and another
                                                                                             U    Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                             U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                   4    Other. Specify    Statement
           4No
           U      Yes


   111i1   Union Bank
                                                                                             Last 4 digits of account number          0       0     0     0
                                                                                                                                                                      $       695.00

           Nonpriority Creddors Name
                                                                                             When was the debt incurred?
           5400StockdaleHwy.
           Number               Street
                                                                                             As of the date      you file, the claim is:   Check all that apply.
            Bakersfield                                          CA93309
           City                                              State           ZIP Code        U    contingent
                                                                                             U    Unliquidated
           Who incurred the debt? Check one.                                                 U    Disputed
                  Debtor   1   only
           U      Debtor 2 only                                                              Type   of NONPRIORITY          unsecured claim:
           U      Debtor   1   and Debtor 2 only
                                                                                              U   Student loans
           U      At least one of the debtors and another                                     U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
           U      Check if this claim      is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                    4   Other. Specify    Account

           Uves




    Official Form 106E/F                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                    page 9   ofl2
FiledDebtor
      02/05/20
            1 Edgar                                     J.                              Case 20-10402
                                                                                       Alvarenga                   Case number                                                       Doc 1
                        First Name       Middle Name            Last Name



                       Your NONPRIORITY Unsecured Claims - Continuation Page



    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                  Total claim



   F 1J]
    4
           Verizon
           Nonpriority Creditor's Name
                                                                                              Last 4 digits of account number         0 0 0 0
                                                                                                                                                                        $           0.00
                                                                                              When was the debt incurred?
           500 Technology Drive # 550
           Number            Street
                                                                                              As of the date you file, the claim is: Check all that apply.
           Weldon Spring, MO 63304                           CA
           City                                              State          ZIP Code          LI    Contingent
                                                                                              U     Unliquidated
           Who incurred the debt? Check one.                                                  U     Disputed
           4' Debtor 1 only
           U Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
           U Debtor 1 and Debtor 2 only                                                        LI   Student loans
           U At least one of the debtors and another                                           U    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                               LI   Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                          Other. Specify   Statement
           61 No
           U Yes


                                                                                               Last 4 digits of account number         0 0 0 0                          $ _315.00
           West Coast Cash/Cash I
           Nonpriority Creditors Name
                                                                                              When was the debt incurred?
           3631 California Ave., Ste. D
           Number             Street
                                                                                              As of the date you file, the claim is: Check all that apply.
           Bakersfield                                        CA             93309
           City                                              State          ZIP Code           U    Contingent
                                                                                               U    Unliquidated
           Who incurred the debt? Check one.                                                   U    Disputed
           LI     Debtor 1 only
           U      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only                                                   U    Student loans
           U      At least one of the debtors and another                                      LI   Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
           U      Check if this claim Is for a community debt
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                     U    Other. Specify    Loan
           U      No
           U      Yes


   -                                                                                                                                                                    $
                                                                                               Last 4 digits of account number - - - -
           Nonpriority Creditor's Name
                                                                                               When was the debt incurred?

           Number             Street
                                                                                               As of the date you file, the claim is: Check all that apply.

                                                             State          ZIP Code           U    Contingent
                                                                                               U    Unliquidated
           Who incurred the debt? Check one.                                                   LI   Disputed
           U      Debtor 1 only
           U      Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
           U      Debtor 1 and Debtor 2 only                                                   U    Student loans
           U      At least one of the debtors and another                                      U    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
           U      Check if this claim is for a community debt
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                     U    Other. Specify
           LIN0
           U      Yes




    Official Form 1 06E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                      page   10 of 12
FiledDebtor
      02/05/20
            1 Edgar                               J.                           Case 20-10402
                                                                            Alvarenga                    Case number                                                     Doc 1
                    First Name     Middle Name           Lest Name



   I               List Others to Be Notified About a Debt That You Already Listed


     5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
        example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
        2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
        additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

           Franklin Collection Services                                         On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

          2978 W. Jackson Street                                                Line    43     of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
          Number          Street                                                                                 id   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                Last 4 digits of account number          3 1 9 1
          Tupelo                                 MS             38801
          City                                   State               ZIP Code

           IC Sysytems, Inc.                                                     On which entry in Part I or Part 2 did you list the original creditor?
          Name

           P.O. Box 64378                                                        Line   4.20   of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
          Number          Street                                                                                 61   Part 2: Creditors with Nonpriority Unsecured
                                                                                 Claims

           Saint Paul                            MN             55164            Last 4 digits of account number ..!               2
          City                                   State               ZIP Code


           LVNV Funding, LLC.                                                    On which entry in Part I or Part 2 did you list the original creditor?
          Name

           P.O. Box 10584                                                        Line   4.12 of   (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
          Number          Street                                                                                      Part 2: Creditors with Nonpriority Unsecured
                                                                                 Claims

           Greenville                             SC            29603            Last 4 digits of account number         5 0 1 7
          City                                   State               ZIP Code

           Midland Funding, LLC.                                                 On which entry in Part I or Part 2 did you list the original creditor?
          Name

                                                                                 Line   4.7    of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
          Number          Street
                                                                                                                 J    Part 2: Creditors with Nonpriority Unsecured
           320 E. Big Beaver Rd., Ste. 300                                       Claims

           Troy                                   Ml            48083            Last 4 digits of account number         8 0 3 4
          City                                   State               ZIP Code


           National Credit Adjusters, LLC.                                       On which entry in Part I or Part 2 did you list the original creditor?
          Name

           327 West 4th P.O. Box 3023                                            Line   48     of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
          Number          Street                                                                                      Part 2: Creditors with Nonpriority Unsecured
                                                                                 Claims

           Hutchinson                             KS            67504            Last 4 digits of account number         9 2 0 0
          City                                   State               ZIP Code

           Portfolio Recovery Associates, LLC.                                   On which entry in Part I or Part 2 did you list the original creditor?
          Name

           (acct. # 1906/4029)                                                   Line   4.5    of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
          Number          Street                                                                                      Part 2: Creditors with Nonpriority Unsecured
           150 Corporate Blvd.                                                   Claims

           Norfolk                               VA             23502            Last 4 digits of account number          1   9 0 6
          City                                   State               ZIP Code


                                                                                 On which entry in Part I or Part 2 did you list the original creditor?


                                                                                 Line          of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
          Number          Street
                                                                                                                 U    Part 2: Creditors with Nonpriority Unsecured
                                                                                 Claims


          City                                   State               ZIP Code
                                                                                 Last 4 digits of account number - - - -



    Official Form 106EIF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                  page11 of   12
FiledDebtor
      02/05/20
            1 Edgar                              J.                     Case 20-10402
                                                                     Alvarenga                       Case number                                     Doc 1
                  Fimt Name      Middle Name          Last Name



    lfl        Add the Amounts for Each Type of Unsecured Claim



    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
       Add the amounts for each type of unsecured claim.




                                                                                               Total claim


    Total claims 6a. Domestic support obligations
                                                                                                $____________________
    from Part I
                        Taxes and certain other debts you owe the
                        government

                        Claims for death or personal injury while you were
                        intoxicated
                                                                                                $_____________________

                        Other. Add all other priority unsecured claims.
                        Write that amount here.




                        Total. Add lines 6a through 6d.                             Be.
                                                                                                $                  0.00
                                                                                          I

                                                                                                Total claim


     Total claims 6f. Student loans

     from Part 2 6g. Obligations arising out of a separation agreement
                      or divorce that you did not report as priority
                      claims                                                                     $____________________

                    6h. Debts to pension or profit-sharing plans, and other
                        similar debts                                                           $

                    61. Other. Add all other nonpriority unsecured claims.
                        Write that amount here.                                     61.        +$             63,600.00


                    6j. Total. Add lines 6f through 61.                             6j.   1I     $            63,600.00




     Official Form 106E/F                                 Schedule ElF: Creditors Who Have Unsecured Claims                                    page 12 of12
Filed 02/05/20                                                                Case 20-10402                                                                          Doc 1



     Debtor               Edgar                        J.                 Alvarenga
                          First Name              Mictdle Name                Lest Name

     Debtor 2
     (Spouse If filing)   First Name              Middle Name                 LadtName


     United States Bankruptcy Court for the: Eastern District of California

     Case number
      (If known)                                                                                                                               U   Check if this is an
                                                                                                                                                   amended filing



    Official Form 106G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).


           Do you have any executory contracts or unexpired leases?
           U      No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           66   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form I O6NB).

           List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
           unexpired leases.



           Person or company with whom you have the contract or lease                                State what the contract or lease is for


    2.1
            GB Leasing                                                                        2013 Dodge Challenger
           Name
            4701 West 2100 S.
           Number            Street
            Salt Lake City                  UT              84120
           City                               State      ZIP Code

    2.2
           Name

           Number            Street

           City                               State      ZIP Code
    2.3

           Name

           Number            Street

           City                               State      ZIP Code
    2.4
            Name

            Number           Street

            City                              State      ZIP Code

     2.5
            Name

            Number           Street

            City                              State      ZIP Code


    Official Form 1 06G                               Schedule G: Executory Contracts and Unexpired Leases                                           page 1 of   2
Filed 02/05/20                                                             Case 20-10402                                                            Doc 1
    Debtor 1       Edgar                               J.                Alvarenga                Case number
                    Fkst Name      Mdle Name                 last Name



                   Additional Page if You Have More Contracts or Leases

          Person or company with whom you have the contract or lease                           What the contract or lease is for

    22



          Number         Street


          City                                 State        ZIP Code

    2.
          Name


          Number         Street


          City                                 State        ZIP Code

    2.

          Name


          Number         Street


          City                                 State        ZIP Code


    2.
          Name


          Number         Street


          City                                 State        ZIPCode


    2.
          Name


          Number         Street


          City                                 State        ZIP Code


     2.

          Name


          Number         Street


          City                                 State        ZIP Code


     up

          Number          Street


          City                                 State        ZIP Code


     2.




           Number         Street


           City                                State        ZIP Code



   Official Form I 06G                                 Schedule G: Executory Contracts and Unexpired Leases                        page   2   of   L.
Filed 02/05/20                                                                           Case 20-10402                                                                         Doc 1


     Debtor    1           Edgar                                J.                      Alvarenga
                            First Name                      MdIe Name                    Last Name

     Debtor 2
     (Spouse, if filing) First Name                         Mettle Name                  Last Name


     United States Bankruptcy Court for the: Eastern District of California

     Case number
      (If known)
                                                                                                                                                           U   Check if this is an
                                                                                                                                                               amended filing

    Official Form 106H
    Schedule H: Your Codebtors                                                                                                                                            12/15
    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
    are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
    and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
    case number (if known). Answer every question.

         Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                   No
          U        Yes
          Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
          Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          U        No. Go to line 3.
          21       Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                   UNo
                   66    Yes. In which community state or territory did you live?                    CA          . Fill in the name and current address of that person.



                         Name of your spouse, former spouse, or legal equivalent



                         Number            Street



                         City                                             State                      ZIP Code


         In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
         shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
          Schedule D (Official Form 106D), Schedule & (Official Form 106E!F), or Schedule G (Official Form I 06G). Use Schedule D,
          Schedule ElF, or Schedule G to fill out Column 2.

            Column 1: Your codebtor                                                                                      Column 2: The creditor to whom you owe the debt

                                                                                                                         Check all schedules that apply:


               Name
                                                                                                                          U   Schedule D, line -
                                                                                                                          U   Schedule E/F, line
               Number             Street                                                                                  U   Schedule G, line -

                                                                              State                   ZIP


                                                                                                                          U   Schedule D, line
                                                                                                                          U   Schedule E/F, line
               Number                                                                                                     U   Schedule G, line

               City                                                           State                   ZIP Code


    E1         Name
                                                                                                                          U   Schedule 0, line -
                                                                                                                          U   Schedule E/F, line
               Number                                                                                                     U   Schedule G, line -

               City                                                           State                   ZIP Code



    Official Form 106H                                                                Schedule H: Your Codebtors                                                 page 1 of
Filed 02/05/20                                                            Case 20-10402                                                                 Doc 1
    Debtorl         Edgar                         J.                   Alvarenga                  Casenumber
                    Fast Name       Middle Name        Last Name




                    Additional Page to List More Codebtors

          Column 1: Your codebtor                                                                     Column 2: The creditor to whom you owe the debt

                                                                                                       Check all schedules that apply:


                                                                                                       U   Schedule D, line
           Name
                                                                                                       U   Schedule E/F, line

           Number         Slreet                                                                       U   Schedule G, line


           City                                             State                    ZIP Code

    3.
                                                                                                       U   ScheduleD, line_
           Name
                                                                                                       U   Schedule E/F, line

           Number         Street                                                                       U   Schedule G, line -


           City                                             State                    ZIP Code

     ]
    3-
    F

           Name
                                                                                                       U   Schedule D, line -
                                                                                                       U   Schedule E/F, line

           Number         street                                                                       U   Schedule 0, line


           City                                              State                   ZIP Code

    [3
           Name
                                                                                                       U   Schedule D, line -
                                                                                                       U   Schedule ElF, line

           Number         Street                                                                       U   Schedule G, line -


           City                                              State                   ZIP Code


                                                                                                       U   Schedule D, line   -
           Name
                                                                                                       U   Schedule E/F, line

           Number         Street                                                                       U   Schedule G, line


           City                                              State                   ZIP Code


                                                                                                       U   Schedule 0, line
           Name
                                                                                                       U   Schedule E/F, line

           Number         Street                                                                       U   Schedule 0, line -


           City                                              State                   ZIP Code


    F-1   . Name
                                                                                                       U   Schedule 0, line -
                                                                                                       U   Schedule E/F, line

           Number          Street                                                                      I] Schedule G, line -


           City                                              State                   ZIP Code


                                                                                                       U   Schedule 0, line
           Name                                                                                                               -

                                                                                                       U   Schedule E/F, line

           Number          Street                                                                      U   Schedule G, line


           City                                              State                   ZIP Code




   Official Form I 06H                                               Schedule H: Your Codebtors                                          page . of   a...
Filed 02/05/20                                                                Case 20-10402                                                                            Doc 1



     Debtor 1           Edgar                       J.                    Alvarenga
                         First Name             Middle Name                   Last Name

     Debtor 2
     (Spouse, if filing) First Name             Middle Name                   Last Name


     United States Bankruptcy Court for the: Eastern District of California

     Case number                                                                                              Check if this is:
     (If known)
                                                                                                              U     An amended filing
                                                                                                              U     A supplement showing postpetition Chapter 13
                                                                                                                    income as of the following date:
    Official Form 1061                                                                                              MM I DDI YYYY


    Schedule I: Your Income                                                                                                                                    12/15

    Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
    If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
    separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


    •1T                Describe Employment


    1.   Fill in your employment
         information.                                                               Debtor I                                      Debtor 2 or non-filing spouse

         If you have more than one job,
         attach a separate page with
         information about additional         Employment status                   bd Employed                                     U    Employed
         employers.                                                               U Not employed                                  U    Not employed

         Include part-time, seasonal, or
         self-employed work.
                                              Occupation                        Truck Driver
         Occupation may include student
         or homemaker, if it applies.
                                              Employer's name                   Swift Transportation

                                              Employer's address                P.O. Box 29243
                                                                                 Number Street                                  Number Street




                                                                                Phoenix                AZ 85038
                                                                                 City              State ZIP Code               City                  State ZIP Code

                                              How long employed there?               4 Months

                        Give Details About Monthly Income

         Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
         spouse unless you are separated.
         If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
         below. If you need more space, attach a separate sheet to this form.

                                                                                                          For Debtor I          For Debtor 2 or
                                                                                                                                non-filing spouse
          List monthly gross wages, salary, and commissions (before all payroll
          deductions). If not paid monthly, calculate what the monthly wage would be.                     $_3,096.90               $         0.00
          Estimate and list monthly overtime pay.                                                     +             0.00        +$           0.00

          Calculate gross income. Add line 2 + line 3.                                                    $_3,096.90
                                                                                                                           Jf
                                                                                                                            _$_0.00



    Official Form 1061                                                   Schedule I: Your Income                                                            page 1
Filed 02/05/20                                                                                        Case 20-10402                                                                           Doc 1
    Debtorl         Edgar                                 I    J.                               Alvarenga                                  Case
                    Fst Name             Mdte Name                      last Name



                                                                                                                                          For Debtor I      For Debtor 2 or
                                                                                                                                                             pfilinq.p.use...

       Copyline 4 here         ...............................................................................................   4 4.     $_4,584.86          $_0.00

    5. List all payroll deductions:

        5a. Tax, Medicare, and Social Security deductions                                                                          5a.    $   219.69         $_0.00
        5b. Mandatory contributions for retirement plans                                                                                  $     0.00         $ 0.00
              Voluntary contributions for retirement plans                                                                         5c.    $_0.00             $_0.00
        5d. Required repayments of retirement fund loans                                                                           Sd.    $     0.00         $ 0.00
        5e. Insurance                                                      .                                                       5e.    $_0.00             $ 0.00
        5f. Domestic support obligations                                                                                                  $_816.90           $_0.00
              Union dues                                                                                                           5g.    $     0.00         $_0.00
        5h. Other deductions. Specify:                   Misc. deductionskiarnishment                                              5h.   +$   209.08        +$ 0.00
     6. Add the payroll deductions. Add lines 5a                          + 5b + 5c + 5d + 5e +5f + 5g + 5h.                       6.     $_0.00              $_0.00
     7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                         7.    $   3,339.19        $        0.00

     8. List all other income regularly received:
        8a. Net income from rental property and from operating a business,
            profession, or farm
              Attach a statement for each property and business showing gross
              receipts, ordinary and necessary business expenses, and the total
              monthly net income.                                                                                                  8a.
                                                                                                                                          $_         cx       $ 0.00
         8b. Interest and dividends                                                                                                       $_0.00              $_0.00
              Family support payments that you, a non-filing spouse, or a dependent
              regularly receive
              Include alimony, spousal support, child support, maintenance, divorce
                                                                                                                                          $        0.00       $        0.00
              settlement, and property settlement.                                                                                 8c.
        8d. Unemployment compensation                                                                                              8d.    $_0.00              $_0.00
         8e. Social Security                                                                                                       8e.    $_0.00              $_0.00
         8f. Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                   8f.                                               $____________       $        0.00
         8g. Pension or retirement income                                                                                          8g.    $_0.00              $        0.00
         8h. Other monthly income. Specify:                                                                                        8h.   +$0.00             +$         0.00
      g. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                                      9. F$_000                 $_0.00

       Calculate monthly income. Add line 7 + line 9.
                                                                                                                                              3' 339 19 +             0 00 -- $_____________
                                                                                                                                                              $_____________        3 339 19
       Add theentries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                                    10. $

        State all other regular contributions to the expenses that you list in Schedule J.
        Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
        friends or relatives.
        Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
        Specify:                                                                                                                                                           11.+ $___________

        Add the amount in the last column of line 10 to the amount Inline 11. The result is the combined monthly income.
        Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                 12.   $      3,339.19
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
         Do you expect an increase or decrease within the year after you file this form?
              No.
         U Yes. Explain:


    Official Form 1061                                                                           Schedule I: Your Income                                                             page 2
Filed 02/05/20                                                                 Case 20-10402                                                                           Doc 1



      Debtor 1         Edgar                         J.                    Alvarenga
                         First Name              Mkldle Name                   Last Name                      Check if this is:
      Debtor 2
      (Spouse, if thing) First Name              Medic Name                    Last Name
                                                                                                              U An amended filing
                                                                                                              U A supplement showing postpetition chapter 13
      United States Bankruptcy Court for the: Eastern District of California                                      expenses as of the following date:
      Case number                                                                                                 77WI'19T&fA'A'
      (If known)




    Official Form I 06J
    Schedule J: Your Expenses                                                                                                                                    12115

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

   •F1                 Describe Your Household

    1. Is this a joint case?

            No. Go to line 2.
       U Yes. Does Debtor 2 live in a separate household?
                     U No
                     U Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.

    2. Do you have dependents?                  Gd No                                      Dependent's relationship to              Dependent's     Does dependent live
       Do not list Debtor I and                 U Yes. Fill out this information for       Debtor I or Debtor 2                     age             with you?
       Debtor 2.                                     each dependent
                                                                                                                                                    U No
       Do not state the dependents'                                                        Granfather                               56
       names.                                                                                                                                            Yes

                                                                                                                                                         No
                                                                                           Grandmother
                                                                                                                                                         Yes

                                                                                                                                                         No
                                                                                                                                                    U Yes
                                                                                                                                                    UNo
                                                                                                                                                    U Yes
                                                                                                                                                    UNo
                                                                                                                                                    U Yes
    3. Do your expenses include
       expenses of people other than
                                                id   No
       yourself and your dependents?            U    Yes


   I 1ITW            Estimate Your Ongoing Monthly Expenses

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement In a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.
    Include expenses paid for with non-cash government assistance if you know the value of
    such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                Your expenses

     4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                         $               500 00
         any rent for the ground or lot.                                                                                      4.

         If not included in line 4:
         4a.       Real estate taxes                                                                                          4a.        $                 0.00
         4b.       Property, homeowners, or renters insurance                                                                            $                 0.00
                   Home maintenance, repair, and upkeep expenses                                                              4c.        $                 0.00
         4d.       Homeowners association or condominium dues                                                                 4d.        $                 0.00

   Official Form 106J                                               Schedule J: Your Expenses                                                                 page 1
Filed 02/05/20                                                            Case 20-10402                                                                  Doc 1

    Debtor 1           Edgar                       J.                   Alvarenga               Case number
                       First Name   MidSe Name          Last Name




                                                                                                                              Your expenses


                                                                                                                              $                 0.00
     5. Additional mortgage payments for your residence, such as home equity loans                                 5.


    6.    Utilities:
          6a.   Electricity, heat, natural gas                                                                     6a.        $_0.00

          6b.   Water, sewer, garbage collection                                                                              $_0.00

                Telephone, cell phone, Internet, satellite, and cable services                                     6c.        $_0.00

          6d.   Other. Specify:                                                                                    6d.        $_0.00

     7.   Food and housekeeping supplies                                                                           7.         $_900.00

     8.   Childcare and children's education costs                                                                            $                 0.00
          ClothIng, laundry, and dry cleaning                                                                      9.         $               140.00
   10.    Personal care products and services                                                                      10.        $               100.00
   II.    Medical and dental expenses                                                                              11.        $____________________

   12.    Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                              $_240_00
          Do not include car payments.                                                                             12.

   13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                                  $_300.00

          Charitable contributions and religious donations                                                         14.        $_90.00

    15.   Insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.

          15a. Life insurance                                                                                      15a.       $                 0.00
          15b. Health insurance                                                                                               $                 0.00
                Vehicle insurance                                                                                  15c.       $_246.00
          15d. Other insurance. Specify:                                                                           15d.       $                 0.00

   16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
          Specify:                                                                                                 16.        $                 0.00

    17.   Installment or lease payments:

          17a. Car payments for Vehicle 1                                                                          17a.       $               378.00
          17b. Car payments for Vehicle 2                                                                                     $                 0.00
                Other. Specify:                                                                                    17c.       $_0.00

          17d. Other. Specify:                                                                                     17d.       $                 0.00

    18.   Your payments of alimony, maintenance, and support that you did not report as deducted from
          your pay on line 5, Schedule I, Your Income (Official Form 1061).                                             18.                     0.00

          Other payments you make to support others who do not live with you.
          Specify:                                                                                                      19.   $_0.00
          Other, real property expenses not Included in lines 4 or 5 of this form or on Schedule I: Your Income.

          20a. Mortgages on other property                                                                         20a.       $                 0.00
          20b. Real estate taxes                                                                                              $                 0.00
                Property, homeowner's, or renter's insurance                                                       20c.       $                 0.00
          20d. Maintenance, repair, and upkeep expenses                                                            20d.       $                 0.00
          20e. Homeowner's association or condominium dues                                                         20e.       $                 0.00


   Official Form 106J                                               Schedule J: Your Expenses                                                   page 2
Filed 02/05/20                                                            Case 20-10402                                                                  Doc 1

    Debtor 1       Edgar                           J.                   Alvarenga                   Case number
                    First Name       Mstdle Name        Last Name




   21. Other. Specify:       Misc.                                                                                 21.   +$                  400.00


   22.   Calculate your monthly expenses.

               Add lines 4 through 21.                                                                                       $_______________________

               Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                              $_______________________

               Add line 22a and 22b. The result is your monthly expenses.




    23. Calculate your monthly net income.
                                                                                                                             $             3,339.19
               Copy line 12 (your combined monthly income) from Schedule I.                                       23a.

               Copy your monthly expenses from line 22c above.                                                    23b.   —$                3,294.00

               Subtract your monthly expenses from your monthly income.
                                                                                                                         [   $_45.19
               The result is your monthly net income.                                                             23c.




   24. Do you expect an increase or decrease in your expenses within the year after you file this form?

         For example, do you expect to finish paying for your car loan within the year or do you expect your
         mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

         UNo.
            Yes.      Explain here:    I'm currently renting out a room at my grandparents house for $500.00. I am planning on
                                       moving out and will have to spend more on rent.




   Official Form 106J                                               Schedule J: Your Expenses                                                   page 3
Filed 02/05/20                                                                  Case 20-10402                                                                                   Doc 1


   Debtor 1           Edgar                        J.                   Alvarenga
                       First Name               Middle Name                 Last Name

   Debtor 2
   (Spouse, if filing) First Name               Middle Name                 Last Name


   United States Bankruptcy Court for the: Eastern District of California

   Case number
   (If known)
                                                                                                                                                          U   Check if this is an
                                                                                                                                                              amended filing



     Official Form 106Dec
     Declaration About an Individual Debtor's Schedules                                                                                                                 12/15


     If two married people are filing together, both are equally responsible for supplying correct information.

     You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
     obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
     years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                        Sign Below



           Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

           LNo
           U Yes. Name of person                                                                    . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                        Signature (Official Form 119).




           Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
           that they are true and correct.




                                                                        JC
                i gnature                                                       Signature of Debtor 2


              Date                                                              Date
                     MM/DD          I   'rrn'                                           MM/ODl YYYY




      Official Form 106Dec                                      Declaration About an Individual Debtor's Schedules
Filed 02/05/20                                                                Case 20-10402                                                                    Doc 1



     Debtor 1           Edgar                          J.                  Alvarenga
                         First Name              Mstdte Name                  Last Name

     Debtor 2
     (Spouse, if filing) First Name              Mstdle Name                  Last Name


     United States Bankruptcy Court for the: Eastern District of California

     Case number
      (If known)                                                                                                                       U   Check if this is an
                                                                                                                                           amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                      04116

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.


                      Give Details About Your Mantal Status and Where You Lived Before


         What is your current marital status?

          U Married
          56 Not married

         During the last 3 years, have you lived anywhere other than where you live now?

                No
          U     Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                   Debtor 1:                                          Dates Debtor I      Debtor 2:                                          Dates Debtor 2
                                                                      lived there                                                            lived there


                                                                                          U   Same as Debtor    1                           U   Same as Debtor    1


                                                                      From                                                                      From
                   Number             Street                                                  Number Street
                                                                     To                                                                         To




                                               State ZIP Code                                 City                  State ZIP

                                                                                          U   Same as Debtor    1                           U   Same as Debtor    1


                                                                      From                                                                      From
                     Number           Street                                                  Number Street
                                                                      To                                                                        To




                                               State   ZIP   Code                             City                  State   ZIP Code


      3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
          states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          Lif No
          U Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


    • F1Th Explain the Sources of Your Income

   Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
Filed 02/05/20                                                                        Case 20-10402                                                                                 Doc 1

    Debtor   1        Edgar                                J.                     Alvarenga                           Case number   UfAm wo
                      Fbst Name       MkldIe Name               Last Name




         Did you have any income from employment or from operating a business during this year or the two previous calendar years?
         Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
         If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

         UNo
                 Yes. Fill in the details.

                                                                       Debtor I                                                 Debtor 2

                                                                       Sources of income            Gross income                Sources of income          Gross income
                                                                       Check all that apply.        (before deductions and      Check all that apply.      (before deductions and
                                                                                                    exclusions)                                            exclusions)

                  From January 1 of current year until
                                                                            Wages, commissions,
                                                                                                               3,336.48
                                                                                                                                U   Wages, commissions,
                                                                            bonuses, tips              $________________            bonuses, tips          $________________
                  the date you filed for bankruptcy:
                                                                       U    Operating a business                                U   Operating a business


                  For last calendar year:
                                                                            Wages, commissions,                                 U   Wages, commissions,
                                                                            bonuses, tips              $        34,363.34           bonuses, tips          $__________________
                  (January 1 to December 31,2019_)                     U    Operating a business                                U   Operating a business
                                                    YYYY



                  For the calendar year before that:
                                                                            Wages, commissions,                                 U   wages, commissions,
                                                                            bonuses, tips                                           bonuses, tips
                                                                                                       $20,454.39
                                                                                                       _                                                   $__________________
                  (January ito December 31,2018                    )   U    Operating a business                                U   Operating a business
                                                    YYYY



         Did you receive any other income during this year or the two previous calendar years?
         Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
         unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
         gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

         List each source and the gross income from each source separately. Do not include income that you listed in line 4.

         69      No
         U       Yes. Fill in the details.

                                                                       Debtor I                                                  Debtor 2

                                                                       Sources of income               Gross income from         Sources of income         Gross income from
                                                                       Describe below.                 each source               Describe below,           each source
                                                                                                       (before deductions and                              (before deductions and
                                                                                                       exclusions)                                         exclusions)



                   From January 1 of current year until                                            $                                                       $
                   the date you filed for bankruptcy:
                                                                                                   $                                                       $
                                                                                                   $

                   For last calendar year:                                                         $                                                       $
                   (January 1 to December3l, 20 19                                                 $                                                       $
                                             vyvy




                   For the calendar year before that:                                              $                                                       $
                   (January 1 to December 31,2018                                                  $                                                       $
                                                    YYYY




    Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 2
Filed 02/05/20                                                                   Case 20-10402                                                                     Doc 1

    Debtor 1      Edgar                                   J.                   Alvarenga                   Case number
                   Fast Name        Middle Name                Last Name




    •i'1lc List Certain Payments You Made Before You Filed for Bankruptcy



     S. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

         U     No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

                   U    No. Go to line 7.

                   U    Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                   * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

          id   Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                   U    No. Go to line 7.

                   56   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and
                             alimony. Also, do not include payments to an attomey for this bankruptcy case.


                                                                                Dates of    Total amount paid        Amount you still owe    Was this payment for...
                                                                                payment

                          Beneficial State Bank                                01/02/2019 $            1,134.00 $                 3,315.00   U Mortgage
                          Creditor's Name
                                                                                                                                             61 Car
                          1438WebsterSt.,Ste.100                               12/01/2019
                          Number Street                                                                                                      U Creditcard
                                                                               11/03/2019                                                    U Loan repayment
                                                                                                                                             U Suppliers or vendors
                          OaklandCA94612
                          City                    State             ZIP Code
                                                                                                                                             U Other


                                                                                                                                             U Mortgage
                          Creditor's Name
                                                                                                                                             U Car
                          Number Street
                                                                                                                                             U Credit card
                                                                                                                                             U Loan repayment
                                                                                                                                             U Suppliers or vendors
                          City                    State             ZIP Code
                                                                                                                                             U Other


                                                                                             $                                               U Mortgage
                          Creditor's Name
                                                                                                                                             U Car
                          Number Street                                                                                                      U Credit card
                                                                                                                                             U Loan repayment
                                                                                                                                             U Suppliers or vendors
                          City                    State             ZIP Code
                                                                                                                                             U Other



    Official Form 107                                     Statement of Financial Affairs for Individuals 'Filing for Bankruptcy                          page 3
Filed 02/05/20                                                             Case 20-10402                                                                        Doc 1

    Debtor 1        Edgar                             J.               Alvarenga                      Case number   cif kno)_____________________________
                        First Name   MirSe Name            Last Name




         Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
         Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
         corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
         agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
         such as child support and alimony.

               No
          U    Yes. List all payments to an insider.
                                                                         Dates of      Total amount     Amount you still Reason for this payment
                                                                         payment       paid             owe



                Insider's Name



                Number Street




                City                              State    ZIP Code




                Insider's Name


                Number Street




                City                              State    ZIP Code


         Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
         an insider?
          Include payments on debts guaranteed or cosigned by an insider.

               No
          U    Yes. List all payments that benefited an insider.
                                                                        Dates of       Total amount     Amount you still Reason for this payment
                                                                        payment        paid             owe
                                                                                                                          Include creditor's name


                 Insidef a Name



                 Number Street




                 City                             State    ZIP Code




                 Insider's Name



                 Number Street




                 City                             State    ZIP Code




    Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 4
Filed 02/05/20                                                                       Case 20-10402                                                                           Doc 1

    Debtor   1        Edgar                                 J.                   Alvarenga                          Case number (if kname)_____________________________
                      First Name          Mititle Name           Last Name




       •.             Identify Legal Actions 1 Repossessions, and Foreclosures
            WithIn 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
            List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
            and contract disputes.

                 No
            U    Yes. Fill in the details.
                                                                        Nature of the case                    Court or agency                               Status of the case



                  Case title                                                                                                                                U Pending
                                                                                                            Court Name
                                                                                                                                                            U   On appeal

                                                                                                             Number    Street                               U   Concluded

                  Case number
                                                                                                             City                   State   ZIP Code




                  Case title                                                                                 Court Name
                                                                                                                                                            U   Pending

                                                                                                                                                            U   On appeal

                                                                                                             Number    Street                               U   Concluded

                  Case number
                                                                                                             City                   State   ZIP Code



            Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
            Checic all that apply and fill in the details below.

            56   No. Gotolinell.
            U    Yes. Fill in the information below.

                                                                                  Describe the property                                      Date      Value of the property



                                                                                                                                                       $
                       Creditor's Name



                       Number Street                                              Explain what happened

                                                                                  U    Property was repossessed.
                                                                                  U    Property was foreclosed.
                                                                                  U    Property was garnished.
                       City                              State ZIP Code           U    Property was attached, seized, or levied.

                                                                                  Describe the property                                      Date       Value of the propert



                                                                                                                                                        $
                        Creditor's Name



                        Number Street
                                                                                  Explain what happened

                                                                                   U    Property was repossessed.
                                                                                   U    Property was foreclosed.

                                                         State ZIP Code
                                                                                   U    Property was garnished.
                        City
                                                                                   U    Property was attached, seized, or levied.




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Filed 02/05/20                                                                    Case 20-10402                                                                         Doc 1

    Debtor   1          Edgar                            J.                   Alvarenga                       Case number   itirnorwr)______________________________
                        First Name     Mstdle Name            Last Name




     Ii. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
         accounts or refuse to make a payment because you owed a debt?
         id      No
         U       Yes. Fill in the details.

                                                                      Describe the action the creditor took                         Date action      Amount
                                                                                                                                    was taken
                 Creditof a Name



                 Number Street




                 City                           State ZIP Code        Last 4 digits of account number: XXXX—__ - - -


         Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
         creditors, a court-appointed receiver, a custodian, or another official?
         66      No
         U       Yes


    •mi.- List Certain Gifts and Contributions


         Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

                 No
         U       Yes. Fill in the details for each gift.


                   Gifts with a total value of more than $600         Describe the gifts                                            Dates you gave        Value
                   per person                                                                                                       the gifts



                                                                                                                                                      $
                 Person to Whom You Gave the Gift


                                                                                                                                                      $


                 Number Street



                 City                           State ZIP Code


                 Person's relationship to you


                 Gifts with a total value of more than $600           Describe the gifts                                            Dates you gave     Value
                 per person                                                                                                         the gifts



                 Person to Whom You Gave the Gift




                 Number Street



                 City                           State ZIP Code


                 Person's relationship to you


    Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Filed 02/05/20                                                                         Case 20-10402                                                                               Doc 1

    Debtor 1          Edgar                                J.                      Alvarenga                             Case number
                        First Name     Middle Name                Last Name




     14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

         66    No
         U     Yes. Fill in the details for each gift or contribution.

                Gifts or contributions to charities                      Describe what you contributed                                         Date you        Value
                that total more than $600                                                                                                      contributed




                                                                                                                                                               $
               Charity's Name


                                                                                                                                                               $



               Number




               City            State        ZIP Code




                         List Certain Losses


         Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
         disaster, or gambling?

               No
          U    Yes. Fill in the details.

                Describe the property you lost and                        Describe any insurance coverage for the loss                         Date of your    Value of property
                how the loss occurred                                                                                                          loss            lost
                                                                          Include the amount that insurance has paid. List pending insurance
                                                                          claims on line 33 of Schedule A/8: Property.


               Necklace (gold)                                           No insurance coverage                                                 08/31/2019       $        500.00
               Lost in Mexico


                      List Certain Payments or Transfers

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
          you consulted about seeking bankruptcy or preparing a bankruptcy petition?
          Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

          UNo
            Yes. Fill in the details.

                                                                          Description and value of any property transferred                    Date payment or Amount of payment
                www.debtorcc.org                                                                                                               transfer was
                 Person Who Was Paid                                                                                                           made
                                                                         Certificate of counseling
                 Number street                                           $14.95                                                                                $           14.95

                                                                                                                                                                $

                 City                          State   ZIP Code



                 Email or website address


                 Person Who Made the Payment, if Not You



    Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
Filed 02/05/20                                                                       Case 20-10402                                                                                  Doc 1

    Debtor 1           Edgar                                J.                    Alvarenga                        Case number   (if kSWI)_____________________________
                       First Name       Mstdle Name              Last Name




                                                                         Description and value of any property transferred                Date payment or    Amount of
                                                                                                                                          transfer was made payment


                Person Who Was Paid



                Number Street




                City                         State    ZIP Code




                        or website address



                Person Who Made the Payment, if Not You



         Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
         promised to help you deal with your creditors or to make payments to your creditors?
         Do not include any payment or transfer that you listed on line 16.

               No
          U    Yes. Fill in the details.
                                                                         Description and value of any property transferred                Date payment or Amount of payment
                                                                                                                                          transfer was
                                                                                                                                          made
                Person Who Was Paid



                Number Street
                                                                                                                                                                $




                City                         State    ZIP Code

         Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
         transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
          Do not include gifts and transfers that you have already listed on this statement.
          Rf No
          U    Yes. Fill in the details.

                                                                         Description and value of property         Describe any property or payments received       Date transfer
                                                                         transferred                               or debts paid In exchange                        was made

                Person Who Received Transfer



                Number Street




                City                         State    ZIP


                Person's relationship to you


                Person Who Received Transfer



                Number Street




                City                         State    ZIP Code

                Person's relationship to you

    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
Filed 02/05/20                                                                         Case 20-10402                                                                                Doc 1

    Debtor 1        Edgar                              J.                          Alvarenga                      Case number    (ifkflo.ff)_____________________________
                       Fbst Name      MkIdIe Name              Last Name




         Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
         are a beneficiary? (These are often called asset-protection devices.)

         66    No
         U     Yes. Fill in the details.

                                                                       Description and value of the property transferred                                            Date transfer
                                                                                                                                                                    was made


               Name of trust




      •-.           List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

         Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
         closed, sold, moved, or transferred?
         Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
         brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
          U    No
          61   Yes. Fill in the details.

                                                                           Last 4 digits of account number   Type of account or          Date account was       Last balance before
                                                                                                             instrument                  closed, sold, moved,   closing or transfer
                                                                                                                                         or transferred
                BBVA Compass
                Name of Financial Institution
                                                                           XXXX—O            0 0 0           U Checking                  07/0112019             $         -135.00
                8500       Stockdale     Hwy.
                Number Street
                                                                                                             U Savings
                                                                                                             U Money market
                Bakersfield                CA       93309                                                    U Brokerage
                City                       State    ZIP Code
                                                                                                             Ed OtherCheck/Sav.

                Union Bank                                                 xxxx-O 0 0 0                      U CheckIng                  02/27/2019             $         -565.00
                Name of Financial Institution
                                                                                                             U savings
                5400       Stockdale     Hwy.
                Number Street                                                                                U Money market
                                                                                                             U Brokerage
                Bakersfield                CA 93309                                                          61 otherCheck/SaV.
                City                       State    ZIP Code


      21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
         securities, cash, or other valuables?
          61 No
          U Yes. Fill in the details.
                                                                           Who else had access to it?                      Describe the contents                        Do you still
                                                                                                                                                                        have it?

                                                                                                                                                                        UNo
                Name of Financial institution                          Name
                                                                                                                                                                        U Yes

                 Number Street                                         Number Street



                                                                       City          State     ZIP Càde

                City                       State ZIP Code



    Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 9
Filed 02/05/20                                                                            Case 20-10402                                                                  Doc 1

    Debtor 1            Edgar                               J.                     Alvarenga                               Case number
                         First Name    MstCtte Name              Last Name



           Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                No
           U    Yes. Fill in the details.
                                                                         Who else has or had access to it?                      Describe the contents        Do you still
                                                                                                                                                             have it?

                                                                                                                                                              UN0
                  Name of Storage Facility                               Name                                                                                 U Yes
                  Number Street                                          Number Street


                                                                         City State ZIP Code

                  City                       State    ZIP


           .'              Identify Property You Hold or Control for Someone Else

            Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
            or hold in trust for someone.
            LNo
            U    Yes. Fill in the details.
                                                                        Where is the property?                                  Describe the property    Value



                  Owner's Name                                                                                                                           $
                                                                                 Street
                  Number Street



                                                                       C ity                          State     ZIP Code
                  City                        State   ZIP Code

    Ufl7['                 Give Details About Environmental Information

      For the purpose of Part 10, the following definitions apply:
      a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
         hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
         including statutes or regulations controlling the cleanup of these substances, wastes, or material.

      is    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
            utilize it or used to own, operate, or utilize it, including disposal sites.

      a     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
            substance, hazardous material, pollutant, contaminant, or similar term.

      Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

            Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

                 No
            U    Yes. Fill in the details.
                                                                        Governmental unit                           Environmental law, if you know it   Date of notice




                 Name of site                                          Governmental unit


                 Number Street                                         Number Street


                                                                       City                    State ZIP Code



                 City                        State ZIP Code



    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 10
Filed 02/05/20                                                                            Case 20-10402                                                                                          Doc 1

    Debtor 1        Edgar                               J.                            Alvarenga                                Cass number
                       First Name      Middle Name              Last Name




         Have you notified any governmental unit of any release of hazardous material?

         59    No
         U     Yes. Fill in the details.
                                                                       Governmental unit                                   Environmental law, if you know It                    Date of notice




                Name of site             .                            Governmental unit


                Number        Street                                  Number         Street



                                                                      City                      State    ZIP Code


                City                         State   ZIP Code


         Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

               No
          U    Yes. Fill in the details.
                                                                                                                                                                                 Status of the
                                                                            Court or agency                                     Nature of the case
                                                                                                                                                                                 case

               Case title_____________________________
                                                                            Court Name
                                                                                                                                                                                 U    Pending

                                                                                                                                                                                 U    On appeal

                                                                            Number     Street                                                                                    U    Concluded


               Case number                                                  City                        State   ZIP Code



    •flEL                Give Details About Your Business or Connections to Any Business

         Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            U A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
            U A member of a limited liability company (LLC) or limited liability partnership (LLP)
               U    A partner in a partnership
               U    An officer, director, or managing executive of a corporation
               U    An owner of at least 5% of the voting or equity securities of a corporation

          59   No. None of the above applies. Go to Part 12.
          U    Yes. Check all that apply above and fill in the details below for each business.
                                                                            Describe the nature of the business                                Employer identification number
                                                                                                                                               uo not unciuue oociai oecuniy numuer or ii tn.
                 Business Name


                                                                                                                                               EIN:            -
                 Number Street
                                                                            Name of accountant or bookkeeper                                   Dates business existed


                                                                                                                                               From                To
                 City                        State   ZIP Code

                                                                            Describe the nature of the business                                Employer Identification number
                                                                                                                                               Do not include Social Security number or IT1N.
                 Business Name


                                                                                                                                               EIN:            -
                 Number Street
                                                                            Name of accountant or bookkeeper                                   Dates business existed



                                                                                                                                               From                To
                 City                        State   ZIP Code


    Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                         page 11
Filed 02/05/20                                                                      Case 20-10402                                                                             Doc 1

    Debtor 1        Edgar                            J.                       Alvarenga                        Case number
                       First Name   MstdIe Name           Last Name




                                                                                                                             Employer Identification number
                                                                      Describe the nature of the business
                                                                                                                             Do not include Social Security number or ITIN.
                Business Name
                                                                                                                             EIN:           -

                Number Street
                                                                      Name of accountant or bookkeeper                       Dates business existed




                                                                                                                             From                To
                City                     State    ZIP Code




      28. Within 2 years before you filed for bankruptcy, did you give a financial Statement to anyone about your business? Include all financial
          institutions, creditors, or other parties.

               No
          U    Yes. Fill in the details below.

                                                                      Date issued




                Name MMIDOIYYYY


                Number Street




                City                     State    ZIP Code




                       Sign Below


           I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
           answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
           in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
           18 U.S.C. §§ 152, 1341, 1519, and 3571.




                     nature of 0 or I                                                  Signature of Debtor 2


                batOii0                                                                Date_________

           Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy ( Official Form 107)?

                 No
           U     Yes



           Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                No
           U    Yes. Name of person                                                                                 . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                       Declaration, and Signature (Official Form 119).




    Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 12
Filed 02/05/20                                                                  Case 20-10402                                                                    Doc 1


   Debtor 1           Edgar                         J.                  Alvarenqa
                       First Name                Middle Name                Last Name

   Debtor 2
   (Spouse, if filing) Elrst Name                Middle Name                Last Name


   United States Bankruptcy Court for the: Eastern District of California

   Case number                                                                                                                                U     Check if this is an
   (If known)                                                                                                                                       amended filing



     Official Form 108
     Statement of Intention for Individuals Filing Under Chapter 7                                                                                            1V15

     If you are an individual filing under chapter 7, you must fill out this form if:
     • creditors have claims secured by your property, or
     • you have leased personal property and the lease has not expired.
     You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
     whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
     If two married people are filing together In a joint case, both are equally responsible for supplying correct information.
     Both debtors must sign and date the form.
     Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
     write your name and case number (if known).

     •i                 List Your Creditors Who Have Secured Claims

       1. For any creditors that you listed in Part I of ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 1061D), fill in the
           information below.

                Identify the creditor and the property that Is collateral               What do you intend to do with the property that   Did you claim the property
                                                                                        secures a debt?                                   as exempt on Schedule C?

              Creditor's                                                                U    Surrender the property.                      U   No
              name:            Beneficial State Bank
                                                                                        U    Retain the property and redeem it.               Yes
              Description of        2013 Toyota Camry
              property
                                                                                        61   Retain the property and enter into a
              securing debt:                                                                 Reaffirmation Agreement.
                                                                                        U    Retain the property and [explain]:



              Creditor's                                                                U    Surrender the property.                      U   No
              name:
                                                                                        U    Retain the property and redeem it.           U   Yes
              Description of
              property
                                                                                        U    Retain the property and enter into a
              securing debt:                                                                 Reaffirmation Agreement.
                                                                                        U    Retain the property and [explain]:



              Creditor's                                                                U Surrender the property.                         U   No
              name:
                                                                                        U Retain the property and redeem it.              U Yes
              Description of
              property
                                                                                        U Retain the property and enter into a
              securing debt:                                                                 Reaffirmation Agreement,
                                                                                        U    Retain the property and [explain]:



              Creditor's                                                                U Surrender the property.                         U   No
              name:
                                                                                        U Retain the property and redeem it.              U   Yes
              Description of
              property
                                                                                        U Retain the property and enter into a
              secunng debt:                                                                  Reaffirmation Agreement.
                                                                                        U    Retain the property and [explain]:



      Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
Filed 02/05/20                                                                  Case 20-10402                                                                       Doc 1
    Debtor 1           Edgar                                J.                Alvarenga                    Case number   (If known)___________________________________
                      First Name              Middle Name        Last Name




    •iW               List Your Unexpired Personal Property Leases

      For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
      fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
      ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(pX 2).

               Describe your unexpired personal property leases                                                                      Will the lease be assumed?

           Lessors name:               GB Leasing                                                                                   4 No
                                                                                                                                    U Yes
           Description of leased              2013 Dodge Challenger
           property:


           Lessors name:                                                                                                            UN0

                                                                                                                                    U Yes
           Description of leased
           property:


           Lessor's name:                                                                                                           U No
           Description of leased                                                                                                    U Yes
           property:



           Lessor's name:                                                                                                           U No
                                                                                                                                    U Yes
           Description of leased
           property:



           Lessor's name:                                                                                                           U No
                                                                                                                                    U Yes
           Description of leased
           property:


           Lessor's name:                                                                                                           UNo

                                                                                                                                    U Yes
           Description of leased
           property:



           Lessor's name:                                                                                                              No

                                                                                                                                    U Yes
           Description of leased
           property:




    •Fri               Sign Below



         Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
         personal property that is subject to an unexpired lease.




           Signature of Debtor          1                                       Signature of Debtor 2

           Dat                                                                  Date_______________
                   MM! DD          I   VYVY                                          MM! DDJ YYYY




   Official Form 108                                         Statement of Intention for Individuals Filing Under Chapter 7                            page 2
Filed 02/05/20                                                                Case 20-10402                                                                             Doc 1


     Debtor 1          Edgard                        J.                 Alvarenqa
                         First Name              Middle Name                  Last Name
                                                                                                               1. There is no presumption of abuse.
     Debtor 2
     (Spouse, if filing) First Name              Middle Name                  Last Name                          The calculation to determine if a presumption of
                                                                                                                 abuse applies will be made under Chapter 7
     United States Bankruptcy Court for the: Eastern District of California                                      Means Test Calculation (Official Form 1 22A-2).

     Case number                                                                                                 The Means Test does not apply now because of
     (If known)                                                                                                  qualified military service but it could apply later.



                                                                                                           U   Check if this   is an amended filing


    Official Form 122A-1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                           12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
    space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
    additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
    do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
    Abuse Under § 707(b) (2) (Official Form 122A-1Supp) with this form.

    •i               Calculate Your Current Monthly Income

         What is your marital and filing status? Check one only.
          U Not married. Fill out Column A, lines 2-11.
          U Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
          id    Married and your spouse is NOT filing with you. You and your spouse are:

                U      Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                       Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                       under penalty of peijury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                       spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

          Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
          bankruptcy case. 11 U.S.C. § 101(1 GA). For example, if you are filing on September 15, the 6-month period would be March 1 through
          August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
          Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
          income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                           Column A              Column B
                                                                                                           Debtor I             Debtor 2 or
                                                                                                                                non-filing spouse

          Your gross wages, salary, tips, bonuses, overtime, and commissions
          (before all payroll deductions).                                                                 $3,096.90
                                                                                                            _                     $         0.00

          Alimony and maintenance payments. Do not include payments from a spouse if                              0. 00                  0 00
          Column B is filled in.                                                                           $_________             $__________
          All amounts from any source which are regularly paid for household expenses
          of you or your dependents, Including child support. Include regular contributions
          from an unmarried partner, members of your household, your dependents, parents,
          and roommates. Include regular contributions from a spouse only if Column B is not
                                                                                                                  0_00
                                                                                                           $_________                    0_00
                                                                                                                                  $__________
          filled in. Do not include payments you listed on line 3.

          Net income from operating a business, profession,
                                                                          Debtor I         Debtor 2
          or farm
          Gross receipts (before all deductions)                          $         0.00   $0.00
                                                                                           _
          Ordinary and necessary operating expenses                      -$         0.00- $_0.00
          Net monthly income from a business, profession, or farm             $ 0.00 $_0.00                $_0.00                 $_0.00

          Net income from rental and other real property                  DebtoA I         Debto,ç
          Gross receipts (before all deductions)                              $ V.00        $_   U.   _0
          Ordinary and necessary operating expenses                      - $_100 - $_0.00
           Net monthly income from rental or other real property
                                                                              $__0.00       $_0.00         $_0.00                 $_0.00
           Interest, dividends, and royalties                                                              $_0.00


    Official Form I 22A-1                            Chapter? Statement of Your Current Monthly Income                                                     page 1
Filed 02/05/20                                                                                             Case 20-10402                                                                                   Doc 1

    Debtor 1             Edgard                                         J.                         Alvarenga                   Case number      (If known)_________________
                        FIrst Name            MdIe Name                      Last Name



                                                                                                                                   Column A                    Column B
                                                                                                                                   Debtor I                    Debtor 2 or
                                                                                                                                                               non-filing spouse
         Unemployment compensation                                                                                                  $            0.00             $_0.00
         Do not enter the amount if you contend that the amount received was a benefit
         under the Social Security Act. Instead, list it here ............................... t4t
               Foryou..................................................................................$       0.00
               Foryour spouse...................................................................$              0.00
         Pension or retirement income. Do not include any amount received that was a
          benefit under the Social Security Act.                                                                                    $_0.00                       $_0.00
          Income from all other sources not listed above. Specify the source and amount.
         Do not include any benefits received under the Social Security Act or payments received
         as a victim of a war ciime, a crime against humanity, or international or domestic
         terrorism. If necessary, list other sources on a separate page and put the total below.

                                                                                                                                                                $              0.00
                                                                                                                                    $            0.00           $              0.00
           Total amounts from separate pages, if any.                                                                              +$            0.00          +$              0.00

     11. Calculate your total current monthly income. Add lines 2 through 10 for each
         column. Then add the total for Column A to the total for Column B.                                                          $_3,096.90            +             -
                                                                                                                                                                  $_0.00 -                I   s   3,096.90
                                                                                                                                                                                              Total current
                                                                                                                                                                                              monthly income

      =Determine Whether the Means Test Applies to You

     12. Calculate your current monthly income for the year. Follow these steps:
                     Copy your total current monthly income from line 11 . .................................................................................. Copy line 11 here+      $        3.096.90
                     Multiply by 12 (the number of months in a year).                                                                                                                 x 12
                     The result is your annual income for this part of the form.                                                                                              12b.    $_37,162.80


     13. Calculate the median family income that applies to you. Follow these steps:

          Fill in the state in which you live.                                                        CA

          Fill in the number of people in your household.                                             3
          Fill in the median family income for your state and size of household..... ......................................................................................... 13.    $ 82,000.00
          To find a list of applicable median income amounts, go online using the link specified in the separate
          instructions for this form. This list may also be available at the bankruptcy clerk's office.
      14. How do the lines compare?

                  0      Line 1 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                         Go to Part 3.

                  U      Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                         Go to Part 3 and fill out Form I 22A-2.

                         Sign Below

                        By signing here, I declare under penalty of peijury that the information on this statement and in any attachments is true and correct.




                               ignature of e b                                                                              Signature of Debtor 2


                             Date           Ot LoZO                                                                         Date
                                     MM/DD IYYYY                                                                                    MM/DD /YVYY


                             If you checked line 14a, do NOT fill out or file Form 122A-2.

                             If you checked line 14b, fill out Form 122A-2 and file it with this form.



    Official Form I 22A-1                                              Chapter 7 Statement of Your Current Monthly Income                                                                         page 2
Filed 02/05/20                                               Case 20-10402                                                      Doc 1




            Notice Required by 11 U.S.C. § 342(b) for
            Individuals Filing for Bankruptcy (Form 2010)


                                                                            Chapter 7: Liquidation
             This notice is for you if:

                 You are an individual filing for bankruptcy,
                                                                                      $245 filing fee
                 and                                                                    $75 administrative fee
                                                                            +           $15 trustee surcharge
                 Your debts are primarily consumer debts.
                                                                                      $335 total fee
                 Consumer debts are defined in 11 U.S.C.
                 § 10 1(8) as "incurred by an individual                    Chapter 7 is for individuals who have financial
                 primarily for a personal, family, or                       difficulty preventing them from paying their
                 household purpose."                                        debts and who are willing to allow their non-
                                                                            exempt property to be used to pay their
                                                                            creditors. The primary purpose of filing under
                                                                            chapter 7 is to have your debts discharged. The
            The types of bankruptcy that are                                bankruptcy discharge relieves you after
            available to individuals                                        bankruptcy from having to pay many of your
                                                                            pre-bankruptcy debts. Exceptions exist for
            Individuals who meet the qualifications may file                particular debts, and liens on property may still
            under one of four different chapters of the                     be enforced after discharge. For example, a
            Bankruptcy Code:                                                creditor may have the right to foreclose a home
                                                                            mortgage or repossess an automobile.
                 Chapter 7 - Liquidation
                                                                            However, if the court finds that you have
            r Chapter 11          Reorganization
                                                                            committed certain kinds of improper conduct
                                                                            described in the Bankruptcy Code, the court
            r Chapter 12— Voluntary repayment plan
                                                                            may deny your discharge.
                           for family farmers or
                           fishermen
                                                                            You should know that even if you file
                                                                            chapter 7 and you receive a discharge, some
            r Chapter 13— Voluntary repayment plan
                                                                            debts are not discharged under the law.
                           for individuals with regular
                                                                            Therefore, you may still be responsible to pay:
                           income
                                                                            C    most taxes;
            You should have an attorney review your                         n    most student loans;
            decision to file for bankruptcy and the choice of
                                                                            C    domestic support and property settlement
            chapter.
                                                                                 obligations;




            Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)       page 1
Filed 02/05/20                                               Case 20-10402                                                     Doc 1




            a most fines, penalties, forfeitures, and                       your income is more than the median income
               criminal restitution obligations; and                        for your state of residence and family size,
            a certain debts that are not listed in your                     depending on the results of the Means Test, the
                bankruptcy papers.                                          U.S. trustee, bankruptcy administrator, or
                                                                            creditors can file a motion to dismiss your case
            You may also be required to pay debts arising                   under § 707(b) of the Bankruptcy Code. If a
            from:                                                           motion is filed, the court will decide if your
                                                                            case should be dismissed. To avoid dismissal,
            a fraud or theft;
                                                                            you may choose to proceed under another
            a fraud or defalcation while acting in breach                   chapter of the Bankruptcy Code.
                of fiduciary capacity;
                                                                            If you are an individual filing for chapter 7
            a intentional injuries that you inflicted; and
                                                                            bankruptcy, the trustee may sell your property
            a death or personal injury caused by                            to pay your debts, subject to your right to
                operating a motor vehicle, vessel, or                       exempt the property or a portion of the
                aircraft while intoxicated from alcohol or                  proceeds from the sale of the property. The
                drugs.                                                      property, and the proceeds from property that
                                                                            your bankruptcy trustee sells or liquidates that
            If your debts are primarily consumer debts, the                 you are entitled to, is called exempt properly.
            court can dismiss your chapter 7 case if it finds               Exemptions may enable you to keep your
            that you have enough income to repay                            home, a car, clothing, and household items or
            creditors a certain amount. You must file                       to receive some of the proceeds if the property
            Chapter 7 Statement of Your Current Monthly                     is sold.
            Income (Official Form 122A-1) if you are an
            individual filing for bankruptcy under                          Exemptions are not automatic. To exempt
            chapter 7. This form will determine your                        property, you must list it on Schedule C: The
            current monthly income and compare whether                      Property You Claim as Exempt (Official Form
            your income is more than the median income                      1 06C). If you do not list the property, the
            that applies in your state.                                     trustee may sell it and pay all of the proceeds
                                                                            to your creditors.
            If your income is not above the median for
            your state, you will not have to complete the
            other chapter 7 form, the Chapter 7 Means                       Chapter 11: Reorganization
            Test Calculation (Official Form 122A-2).
                                                                                     $1,167 filing fee
            If your income is above the median for your                     +          $550 administrative fee
            state, you must file a second form —the                                  $1,717    totalfee
            Chapter 7 Means Test Calculation (Official
            Form 1 22A-2). The calculations on the form-                    Chapter 11 is often used for -reorganizing a
            sometimes called the Means Test—deduct                          business, but is also available to individuals.
            from your income living expenses and                            The provisions of chapter 11 are too
            payments on certain debts to determine any                      complicated to summarize briefly.
            amount available to pay unsecured creditors. If


            Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for-Bankruptcy (Form 2010)       page 2
Filed 02/05/20                                              Case 20-10402                                                       Doc 1




            Because bankruptcy can have serious long-term financial and legal consequences, including loss of
            your property, you should hire an attorney and carefully consider all of your options before you file.
            Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
            and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
            properly and protect you, your family, your home, and your possessions.
            Although the law allows you to represent yourself in bankruptcy court, you should understand that
            many people find it difficult to represent themselves successfully. The rules are technical, and a
            mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
            and following all of the legal requirements.

            You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
            necessary documents.

            Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
            bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
            fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
            20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




            Chapter 12: Repayment plan for family                           Under chapter 13, you must file with the court
                        farmers or fishermen                                a plan to repay your creditors all or part of the
                                                                            money that you owe them, usually using your
                       $200 filing fee                                      future earnings. If the court approves your
            +           $75 administrative fee
                       $275 total fee
                                                                            plan, the court will allow you to repay your
                                                                            debts, as adjusted by the plan, within 3 years or
            Similar to chapter 13, chapter 12 permits                       5 years, depending on your income and other
            family farmers and fishermen to repay their                     factors.
            debts over a period of time using future
            earnings and to discharge some debts that are                   After you make all the payments under your
            not paid.                                                       plan, many of your debts are discharged. The
                                                                            debts that are not discharged and that you may
                                                                            still be responsible to pay include:
                                                                            o domestic support obligations,
            Chapter 13: Repayment plan for
                        individuals with regular                            o most student loans,
                        income                                              C    certain taxes,
                                                                            • debts for fraud or theft,
                     $235     filing fee
                                                                            • debts for fraud or defalcation while acting
            +         $75     administrative fee
                                                                                in a fiduciary capacity,
                     $310     total fee
                                                                            o most criminal fines and restitution
            Chapter 13 is for individuals who have regular                     obligations,
            income and would like to pay all or part of                     o certain debts that are not listed in your
            their debts in installments over a period of time                   bankruptcy papers,
            and to discharge some debts that are not paid.                  C    certain debts for acts that caused death or
            You are eligible for chapter 13 only if your                         personal injury, and
            debts are not more than certain dollar amounts
            set forth in 11 U.S.C. § 109.
                                                                            0    certain long-term secured debts.



            Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)      page 3
Filed 02/05/20                                                     Case 20-10402                                                 Doc 1




                                                                            A married couple may file a bankruptcy case
                                                                            together—called a joint case. If you file a joint
                 Warning: File Your Forms on Time
                                                                            case and each spouse lists the same mailing
                 Section 521(a)(1) of the Bankruptcy Code                   address on the bankruptcy petition, the
                 requires that you promptly file detailed information
                                                                            bankruptcy court generally will mail you and
                 about your creditors, assets, liabilities, income,
                 expenses and general financial condition. The
                                                                            your spouse one copy of each notice, unless
                 court may dismiss your bankruptcy case if you do           you file a statement with the court asking that
                 not file this information within the deadlines set by      each spouse receive separate copies.
                 the Bankruptcy Code, the Bankruptcy Rules, and
                 the local rules of the court.

                 For more information about the documents and               Understand which services you
                 their deadlines, go to:                                    could receive from credit
                 hftp://www.uscourts.gov/forms/bankruptcy-forms             counseling agencies

                                                                            The law generally requires that you receive a
                                                                            credit counseling briefing from an approved
                                                                            credit counseling agency. 11 U.S.C. § 109(h).
            Bankruptcy crimes have serious
                                                                            If you are filing a joint case, both spouses must
            consequences
                                                                            receive the briefing. With limited exceptions,
                   If you knowingly and fraudulently conceal                you must receive it within the 180 days before
                   assets or make a false oath or statement                 you file your bankruptcy petition. This briefing
                   under penalty of perjury—either orally or                is usually conducted by telephone or on the
                   in writing—in connection with a                          Internet.
                   bankruptcy case, you may be fined,
                   imprisoned, or both.                                     In addition, after filing a bankruptcy case, you
                                                                            generally must complete a financial
            In      All information you supply in connection                management instructional course before you
                   with a bankruptcy case is subject to                     can receive a discharge. If you are filing a joint
                   examination by the Attorney General acting               case, both spouses must complete the course.
                   through the Office of the U.S. Trustee, the
                   Office of the U.S. Attorney, and other                   You can obtain the list of agencies approved to
                   offices and employees of the U.S.                        provide both the briefing and the instructional
                   Department of Justice.                                   course from: http://www.uscourts.gov/services-
                                                                            forms/bankruptcy/credit-counseling-and-debtor-
            Make sure the court has your                                    education-courses.
            mailing address                                                 In Alabama and North Carolina, go to:
             The bankruptcy court sends notices to the                      http://www.uscourts.gov/services-
             mailing address you list on Voluntary Petition                 forms/bankruptcy/credit-counseling-and-
            for Individuals Filing for Bankruptcy (Official                 debtor-education-courses.
             Form 101). To ensure that you receive
                                                                            If you do not have access to a computer, the
             information about your case, Bankruptcy
                                                                            clerk of the bankruptcy court may be able to
             Rule 4002 requires that you notify the court of
                                                                            help you obtain the list.
             any changes in your address.


            Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)      page 4
